Exhibit 10.3

$100,000,000 TERM LOAN FACILITY

CREDIT AGREEMENT

by and among

NORDSON CORPORATION

and

THE BANKS PARTY HERETO

and

PNC BANK, NATIONAL ASSOCIATION

as Administrative Agent

and

PNC CAPITAL MARKETS LLC

as Lead Arranger and Bookrunner

Dated as of August 6, 2014

to be effective on the Effective Date



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         PAGE  

Article I. DEFINITIONS

     1  

Section 1.01

 

Definitions

     1  

Section 1.02

 

Accounting and Legal Principles, Terms and Determinations

     18  

Section 1.03

 

Terms Generally

     18  

Article II. AMOUNT AND TERMS OF CREDIT

     19  

Section 2.01

 

Amount and Nature of Credit

     19  

Section 2.02

 

Conditions To Loans and Conversion/Continuation of Loans

     19  

Section 2.03

 

Payments, Etc.

     21  

Section 2.04

 

Prepayment

     22  

Section 2.05

 

Fees. Borrower shall pay to Agent the fees set forth in the Agent Fee Letter

     23  

Section 2.06

 

Computation of Interest and Fees; Default Rate

     23  

Article III. INCREASED CAPITAL; TAXES, ETC.

     23  

Section 3.01

 

Increased Costs

     23  

Section 3.02

 

Tax Law, Etc.

     24  

Section 3.03

 

Eurodollar Deposits Unavailable or Interest Rate Unascertainable

     27  

Section 3.04

 

Indemnity

     28  

Section 3.05

 

Changes in Law Rendering Eurodollar Loans Unlawful

     28  

Section 3.06

 

Funding

     28  

Section 3.07

 

Capital Adequacy

     28  

Section 3.08

 

Application of Provisions

     29  

Section 3.09

 

Replacement of Banks

     29  

Article IV. CONDITIONS PRECEDENT

     30  

Section 4.01

 

Loan Documents

     30  

Section 4.02

 

Officer’s Certificate, Resolutions, Organizational Documents

     30  

Section 4.03

 

Legal Opinion

     30  

Section 4.04

 

Good Standing Certificate

     30  

Section 4.05

 

Agent Fee Letter; Legal Fees

     30  

Section 4.06

 

Closing Certificate

     30  

Section 4.07

 

No Material Adverse Change

     31  

Section 4.08

 

Regulatory Approvals

     31  

Section 4.09

 

Avalon Purchase Agreement

     31  

Section 4.10

 

Consummation of Acquisition

     31  

Section 4.11

 

Miscellaneous

     31  

Article V. COVENANTS

     31  

Section 5.01

 

Money Obligations

     31  

Section 5.02

 

Financial Statements

     31  



--------------------------------------------------------------------------------

Section 5.03

 

Records

     33  

Section 5.04

 

Franchises

     33  

Section 5.05

 

ERISA Compliance

     33  

Section 5.06

 

Financial Covenants

     33  

Section 5.07

 

Indebtedness

     33  

Section 5.08

 

Liens

     34  

Section 5.09

 

Merger and Sale of Assets

     35  

Section 5.10

 

Acquisitions

     36  

Section 5.11

 

Affiliate Transactions

     36  

Section 5.12

 

Regulations U and X

     36  

Section 5.13

 

Notice

     36  

Section 5.14

 

Environmental Compliance

     36  

Section 5.15

 

Restricted Payments

     37  

Section 5.16

 

Use of Proceeds

     37  

Section 5.17

 

Restrictive Agreements

     37  

Section 5.18

 

Guaranties of Payment; Guaranty Under Material Indebtedness Agreement

     37  

Section 5.19

 

Pari Passu Ranking

     38  

Section 5.20

 

Terrorism Sanctions Regulations

     38  

Section 5.21

 

Most Favored Lender

     38  

Section 5.22

 

Absence of Swaps

     39  

Article VI. REPRESENTATIONS AND WARRANTIES

     39  

Section 6.01

 

Organization; Subsidiary Preferred Equity

     39  

Section 6.02

 

Power and Authority

     39  

Section 6.03

 

Compliance with Laws

     40  

Section 6.04

 

Litigation and Administrative Proceedings

     40  

Section 6.05

 

Title to Assets

     40  

Section 6.06

 

Liens and Security Interests

     40  

Section 6.07

 

Tax Returns

     41  

Section 6.08

 

Environmental Laws

     41  

Section 6.09

 

Employee Benefit Plans

     41  

Section 6.10

 

Consents or Approvals

     42  

Section 6.11

 

Solvency

     42  

Section 6.12

 

Financial Statements

     42  

Section 6.13

 

Regulations

     42  

Section 6.14

 

Investment Company; Holding Company

     42  

Section 6.15

 

Accurate and Complete Statements

     43  

Section 6.16

 

Defaults

     43  

Section 6.17

 

Anti-Terrorism Law Compliance

     43  

Section 6.18

 

Anti-Money Laundering/International Trade Law Compliance

     43  

Article VII. EVENTS OF DEFAULT

     43  

Section 7.01

 

Payments

     43  

Section 7.02

 

Special Covenants and Representations

     43  

Section 7.03

 

Other Covenants

     44  

Section 7.04

 

Representations and Warranties

     44  



--------------------------------------------------------------------------------

Section 7.05

 

Cross Default

     44  

Section 7.06

 

ERISA Default

     44  

Section 7.07

 

Change Of Control

     44  

Section 7.08

 

Money Judgment

     44  

Section 7.09

 

Validity of Loan Documents

     44  

Section 7.10

 

Insolvency

     45  

Article VIII. REMEDIES UPON DEFAULT

     45  

Section 8.01

 

Optional Defaults

     45  

Section 8.02

 

Automatic Defaults

     45  

Section 8.03

 

Offsets

     46  

Section 8.04

 

Equalization Provision

     46  

Article IX. THE AGENT

     46  

Section 9.01

 

Appointment and Authorization

     46  

Section 9.02

 

Note Holders

     46  

Section 9.03

 

Consultation With Counsel

     47  

Section 9.04

 

Documents

     47  

Section 9.05

 

Agent and Affiliates

     47  

Section 9.06

 

Knowledge of Default

     47  

Section 9.07

 

Action By Agent

     47  

Section 9.08

 

Notices, Default, Etc.

     47  

Section 9.09

 

Indemnification of Agent

     47  

Section 9.10

 

Successor Agent

     48  

Section 9.11

 

No Reliance on Agent’s Customer Identification Program

     48  

Section 9.12

 

USA Patriot Act

     48  

Article X. MISCELLANEOUS

     48  

Section 10.01

 

Banks’ Independent Investigation

     48  

Section 10.02

 

No Waiver; Cumulative Remedies

     49  

Section 10.03

 

Amendments; Consents

     49  

Section 10.04

 

Notices

     50  

Section 10.05

 

Costs, Expenses and Taxes

     50  

Section 10.06

 

Indemnification

     50  

Section 10.07

 

Obligations Several; No Fiduciary Obligations

     50  

Section 10.08

 

Execution In Counterparts

     51  

Section 10.09

 

Binding Effect; Borrower’ Assignment

     51  

Section 10.10

 

Assignments

     51  

Section 10.11

 

Participations

     53  

Section 10.12

 

Severability Of Provisions; Captions; Attachments

     54  

Section 10.13

 

Investment Purpose

     54  

Section 10.14

 

Entire Agreement

     54  

Section 10.15

 

Governing Law; Submission to Jurisdiction

     54  

Section 10.16

 

Legal Representation of Parties

     55  

Section 10.17

 

JURY TRIAL WAIVER

     55  



--------------------------------------------------------------------------------

LIST OF SCHEDULES AND EXHIBITS

 

Schedules:

Schedule 1

   -      Banks and Commitments

Schedule 6.04

   -      Litigation

 

Exhibits EXHIBIT A   -   FORM OF NOTE EXHIBIT B   -   NOTICE OF LOAN EXHIBIT C  
-   COMPLIANCE CERTIFICATE EXHIBIT D   -   FORM OF ASSIGNMENT AND ASSUMPTION
AGREEMENT



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (as the same may from time to time be amended, restated or
otherwise modified, this “Agreement”) is dated as of August [6], 2014 to be
effective on the Effective Date (as defined below), among the following:

(i) NORDSON CORPORATION, an Ohio corporation (“Borrower”);

(ii) the financial institutions from time to time a party hereto (including any
such institution that becomes a party hereto pursuant to Section 10.10 hereof,
collectively, “Banks”, and individually each a “Bank”);

(iii) PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent for the Banks
under this Agreement (in such capacity as Administrative Agent, “Agent”); and

(iv) PNC CAPITAL MARKETS LLC, as Lead Arranger and Bookrunner.

WITNESSETH:

WHEREAS, Borrower and the Banks desire to contract for the establishment of a
One Hundred Million Dollar ($100,000,000) term loan facility, to be made
available to Borrower upon the terms and subject to the conditions hereinafter
set forth;

NOW, THEREFORE, it is mutually agreed as follows:

ARTICLE I.

DEFINITIONS

Section 1.01 Definitions. As used in this Agreement, the following terms shall
have the following meanings:

“2011 NYLIM Note Purchase Agreement” shall mean the Note Purchase and Private
Shelf Agreement, dated as of June 30, 2011, as amended, pursuant to which
Borrower issued and sold Seventy-Five Million Dollars ($75,000,000) in aggregate
principal amount of its Senior Notes and may issue and sell up to an additional
One Hundred Five Million Dollars ($105,000,000) of its Senior Notes.

“2012 Senior Note Purchase Agreement” shall mean the Master Note Purchase
Agreement, dated as of July 26, 2012, pursuant to which Borrower issued and sold
Two Hundred Million Dollars ($200,000,000) of its Senior Notes.

“Acquisition” shall mean any transaction or series of related transactions for
the purpose of or resulting, directly or indirectly, in (a) the acquisition of
all or substantially all of the assets of any Person, or any business or
division of any Person, (b) the acquisition of in excess of fifty percent
(50%) of the stock (or other equity interest) of any Person, or (c) the
acquisition of another Person (other than Borrower or a Subsidiary) by a merger
or consolidation or any other combination with such Person.



--------------------------------------------------------------------------------

“Advantage” shall mean any payment (whether made voluntarily or involuntarily,
by offset of any deposit or other indebtedness or otherwise) received by any
Bank in respect of the Debt, if such payment results in that Bank having less
than its pro rata share of the Debt then outstanding, than was the case
immediately before such payment.

“Affiliate” shall mean with respect to any specified Person, any other Person
that, directly or indirectly, controls, is controlled by, or is under common
control with such specified Person, and “control” (including the correlative
meanings, the terms “controlling”, “controlled by” and “under common control
with”) shall mean the possession, directly or indirectly of, the power to direct
or cause the direction of the management and policies of such specified Person,
whether through the ownership of voting securities, by contract or otherwise.

“Agent Fee Letter” shall mean the Agent Fee Letter, dated as of August 4, 2014,
among Borrower, Agent and PNC Capital Markets LLC.

“Agreement” shall have the meaning provided in the first paragraph hereof.

“Amendment” shall have the meaning provided in Section 5.21.

“Anti-Terrorism Law” shall mean any laws relating to terrorism or money
laundering, including Executive Order No. 13224, the USA Patriot Act, the laws
comprising or implementing the Bank Secrecy Act, and the laws administered by
the United States Treasury Department’s Office of Foreign Asset Control (as any
of the foregoing laws may from time to time be amended, renewed, extended, or
replaced).

“Applicable Margin” shall mean:

(a) for the period from the Closing Date until the first adjustment date
pursuant to clause (b) hereafter, 75 basis points for Eurodollar Loans and 0
basis points for Base Rate Loans; and

(b) commencing with the financial statements for FQE July 31, 2014, the number
of basis points set forth in the applicable matrix below, based upon the result
of the computation of the Leverage Ratio, shall be used to establish the number
of basis points that will go into effect on October 1, 2014 and thereafter:

 

Leverage Ratio

  

Eurodollar Margin

  

Base Rate Margin

Greater than 3.25 to 1.00    150 basis points    50 basis points Greater than
2.75 to 1.00, but less than or equal to 3.25 to 1.00    125 basis points    25
basis points Greater than 2.00 to 1.00, but less than or equal to 2.75 to 1.00
   100 basis points    0 basis points Greater than 1.25 to 1.00, but less than
or equal to 2.00 to 1.00    75 basis points    0 basis points Greater than 0.50
to 1.00, but less than or equal to 1.25 to 1.00    62.5 basis points    0 basis
points Less than or equal to .50 to 1.00    50 basis points    0 basis points

 

2



--------------------------------------------------------------------------------

Changes to the Applicable Margin shall be effective on the first day of the
month following the date upon which Agent received, or, if earlier, Agent should
have received, pursuant to Section 5.02(a) and (b) hereof, the financial
statements of the Companies. The above matrix does not modify or waive, in any
respect, the requirements of Section 5.06 hereof, the rights of Agent and the
Banks to charge the Default Rate, or the rights and remedies of Agent and the
Banks pursuant to Article VII and Article VIII hereof.

“Assignment Agreement” shall mean an Assignment and Assumption Agreement in the
form of the attached Exhibit D.

“Authorized Officer” shall mean (i) in the case of Borrower, its chief executive
officer, its chief financial officer, its treasurer, or any vice president of
Borrower designated as an “Authorized Officer” of Borrower for the purpose of
this Agreement in an Officer’s Certificate executed by Borrower’s chief
executive officer or chief financial officer and delivered to the Agent and
(ii) in the case of the Agent or any Bank, any vice president, senior vice
president or person holding an equivalent or greater title of the Agent or any
Bank. Any action taken under this Agreement on behalf of Borrower by any
individual who on or after the date of this Agreement shall have been an
Authorized Officer of Borrower and whom Agent or any Bank in good faith believes
to be an Authorized Officer of Borrower at the time of such action shall be
binding on Borrower even though such individual shall have ceased to be an
Authorized Officer of Borrower, and any action taken under this Agreement on
behalf of the Agent or any Bank by any individual who on or after the date of
this Agreement shall have been an Authorized Officer of the Agent or such Bank
and whom Borrower in good faith believes to be an Authorized Officer of the
Agent or such Bank at the time of such action shall be binding on the Agent or
such Bank even though such individual shall have ceased to be an Authorized
Officer of the Agent or such Bank.

“Avalon” shall mean Avalon Laboratories Holding Corp., a Delaware corporation.

“Avalon Acquisition” shall mean the acquisition by the Borrower of all or
substantially all of the ownership interests of Avalon in accordance with the
terms of the Avalon Purchase Agreement.

“Avalon Purchase Agreement” shall mean the Agreement and Plan of Merger dated as
of August 1, 2014, by and among Avalon Laboratories Holding Corp., Nordson
Medical Corporation, Arriba Merger Corp., American Capital Equity III, LP and
Nordson Corporation pursuant to which the Borrower will acquire Avalon pursuant
to a merger effected between Avalon and Arriba Merger Corp.

“Bank” and “Banks” has the meaning set forth in the first paragraph of this
Agreement.

 

3



--------------------------------------------------------------------------------

“Base Rate” shall mean, for any day, a fluctuating per annum rate of interest
equal to the highest of (a) the Federal Funds Open Rate, plus 0.5%, and (b) the
Prime Rate, and (c) the Daily LIBOR Rate, plus 100 basis points (1.0%). Any
change in the Base Rate (or any component thereof) shall take effect at the
opening of business on the day such change occurs.

“Base Rate Loan” shall mean a Loan described in Section 2.01 hereof on which
Borrower shall pay interest at a rate per annum equal to the sum of the
Applicable Margin (from time to time in effect) plus the Base Rate.

“Borrower” shall have the meaning set forth in the first paragraph of this
Agreement.

“Business Day” shall mean a day of the year on which banks are not required or
authorized to close in Cleveland, Ohio, and, if the applicable Business Day
relates to any Eurodollar Loan, on which dealings are carried on in the London
interbank eurodollar market.

“Capital Distribution” shall mean a payment made, liability incurred or other
consideration given for the purchase, acquisition, redemption or retirement of
any capital stock or other equity interest of Borrower or any Subsidiary or as a
dividend, return of capital or other distribution (other than any stock
dividend, stock split or other equity distribution payable only in capital stock
or other equity of Borrower or any Subsidiary of Borrower in respect of
Borrower’s or any Subsidiary’s capital stock or other equity interest,
including, but not limited to, any Share Repurchase.

“Cash Equivalent” shall mean any debt instrument that would be deemed a cash
equivalent in accordance with GAAP.

“CEA” shall mean the Commodity Exchange Act (7 U.S.C.§1 et seq.), as amended
from time to time, and any successor statute.

“CFTC” shall mean the Commodity Futures Trading Commission.

“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” shall mean (a) the acquisition of, or, if earlier, the
shareholder or director approval of the acquisition of, ownership or voting
control, directly or indirectly, beneficially or of record, on or after the
Closing Date, by any Person or group (within the meaning of Rule 13d-3 of the
Exchange Act) other than the Current Management Team, of

 

4



--------------------------------------------------------------------------------

shares representing more than fifty percent (50%) of the aggregate ordinary
Voting Power represented by the issued and outstanding capital stock of
Borrower; (b) the occupation of a majority of the seats (other than vacant
seats) on the board of directors of Borrower by persons who were neither
(i) nominated by the board of directors of Borrower nor (ii) appointed by
directors so nominated; or (c) the occurrence of a change of control, or other
similar provision, as defined in any Material Indebtedness Agreement.

“CIP Regulations” shall have the meaning provided in Section 9.11 hereof.

“Closing Date” shall mean August [6], 2014.

“Code” shall mean the Internal Revenue Code of 1986, as amended, together with
the rules and regulations promulgated thereunder.

“Commitment” shall mean the obligation hereunder, of each Bank to participate in
the making of Loans on the Effective Date up to the aggregate amount set forth
opposite such Bank’s name under the column headed “Commitment Amount” as set
forth on Schedule 1 hereto.

“Commitment Percentage” shall mean, at any time for any Bank, a percentage
obtained by dividing such Bank’s Commitment by the Total Commitment Amount. The
Commitment Percentage for each Bank as of the Closing Date is set forth opposite
such Bank’s name under the column headed “Commitment Percentage” as described in
Schedule 1 hereto.

“Company” shall mean Borrower or a Subsidiary.

“Companies” shall mean Borrower and all its Subsidiaries.

“Compliance Authority” shall mean each and all of the (a) U.S. Treasury
Department/Office of Foreign Assets Control, (b) U.S. Treasury
Department/Financial Crimes Enforcement Network, (c) U.S. State
Department/Directorate of Defense Trade Controls, (d) U.S. Commerce
Department/Bureau of Industry and Security, (e) U.S. Internal Revenue Service,
(f) U.S. Justice Department, and (g) SEC.

“Compliance Certificate” shall mean a certificate, substantially in the form of
the attached Exhibit C.

“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated” shall mean the resultant consolidation of the financial
statements of Borrower and its Subsidiaries in accordance with GAAP, including
principles of consolidation consistent with those applied in preparation of the
consolidated financial statements referred to in Section 5.02(a) and (b) hereof.

“Consolidated Depreciation and Amortization Charges” shall mean, for any period,
the aggregate of all depreciation and amortization charges for fixed assets,
leasehold improvements and general intangibles (specifically including goodwill)
as well as impairments thereof and any

 

5



--------------------------------------------------------------------------------

losses traced to the write-off of goodwill, fixed assets, leasehold improvements
and general intangibles associated with the disposal or exiting of a business of
Borrower or any of its Subsidiaries for such period, all as determined on a
Consolidated basis and in accordance with GAAP.

“Consolidated EBIT” shall mean, for any period, on a Consolidated basis and in
accordance with GAAP, Consolidated Net Earnings for such period plus the
aggregate amounts deducted in determining such Consolidated Net Earnings in
respect of (a) income taxes, (b) Consolidated Interest Expense, and (c) any
non-cash charges.

“Consolidated EBITDA” shall mean, for any period, Consolidated EBIT plus
Consolidated Depreciation and Amortization Charges.

“Consolidated Interest Expense” shall mean, for any period, the interest expense
of Borrower for such period, as determined on a Consolidated basis and in
accordance with GAAP, and shall include that portion of the expenses of a
Permitted Receivables Facility that would be the equivalent to interest expense
if Borrower obtained funding in a manner that would give rise to interest
expense, in an amount approximately equal to the amount of the Permitted
Receivables Facility.

“Consolidated Net Earnings” shall mean, for any period, the net income (loss) of
Borrower for such period, as determined on a Consolidated basis and in
accordance with GAAP.

“Consolidated Total Assets” shall mean the book value of all assets of Borrower
and its Subsidiaries, as determined on a Consolidated basis and in accordance
with GAAP, based upon the financial statements of Borrower for the most recently
completed fiscal quarter.

“Consolidated Trailing EBITDA” shall mean the sum of (a) Consolidated EBITDA,
plus (b)(i) without duplication, the EBITDA of Subsidiaries acquired by Borrower
and its Subsidiaries during the most recently completed four (4) fiscal quarters
to the extent that such EBITDA of Subsidiaries acquired is confirmed by audited
financial or other information (which other information need not be audited or
auditable) satisfactory to the Agent minus (ii) the EBITDA of Subsidiaries
disposed of by Borrower and its Subsidiaries during the most recently completed
four (4) fiscal quarters.

“Consolidated Trailing Interest Expense” shall mean the sum of (a) Consolidated
Interest Expense, plus (b)(i) without duplication, the interest expense of
Subsidiaries acquired by Borrower and its Subsidiaries during the most recently
completed four (4) fiscal quarters to the extent that such interest expense of
such Subsidiaries acquired is confirmed by audited financial or other
information (which other information need not be audited or auditable)
satisfactory to the Agent, minus (ii) the interest expense of Subsidiaries
disposed of by Borrower and its Subsidiaries during the most recently completed
four (4) fiscal quarters.

“Consolidated Trailing Net Earnings” shall mean the sum of (a) Consolidated Net
Earnings, plus (b)(i) without duplication, the Net Earnings of Subsidiaries
acquired by Borrower and its Subsidiaries during the most recently completed
four (4) fiscal quarters to the extent that such Net Earnings of such
Subsidiaries acquired is confirmed by audited financial or other information
(which other information need not be audited or auditable) satisfactory to the
Agent, minus (ii) the Net Earnings of Subsidiaries disposed of by Borrower and
its Subsidiaries during the most recently completed four (4) fiscal quarters.

 

6



--------------------------------------------------------------------------------

“Controlled Group” shall mean Borrower and each Person required to be aggregated
with Borrower under Code Sections 414(b), (c), (m) or (o).

“Covered Entity” shall mean Borrower, its Affiliates and Subsidiaries, all
Guarantors, any pledgors of collateral, all owners of the foregoing, and all
brokers or other agents of Borrower acting in any capacity in connection with
the Loans.

“Credit Related Fee” shall have the meaning provided in Section 5.21.

“Current Management Team” shall mean any group comprised of the chief executive
officer, the chief operating officer, the chief financial officer and other
senior management of Borrower (or any combination thereof) as in place on the
Closing Date, and their respective spouses and children (and/or trusts of which
the only beneficiaries are such members of senior management and their
respective spouses and children) or any “group” (within the meaning of Rule 13d
under the Exchange Act) that includes at least three (3) of such members of
senior management, together with their “affiliates” and “associates” (within the
meaning of Rule 12b-2 under the Exchange Act).

“Daily LIBOR Rate” shall mean, for any day, the rate per annum determined by the
Agent by dividing (x) the Published Rate by (y) a number equal to 1.00 minus the
LIBOR Reserve Percentage on such day.

“Debt” shall mean, collectively, all Indebtedness incurred by Borrower to Agent
and the Banks pursuant to this Agreement and includes the principal amount of
and interest (including any interest accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allocable in such proceeding) on all Loans and each
extension, renewal or refinancing thereof in whole or in part, the facility
fees, other fees and any prepayment fees and other amounts payable hereunder.

“Default” shall mean any of the events specified in Article VII, whether or not
any requirement for such event to become an Event of Default has been satisfied.

“Default Rate” shall mean, with respect to any Loan, a rate per annum equal to
two percent (2%) in excess of the rate otherwise applicable thereto, and, with
respect to any other amount, if no rate is specified or available, then two
percent (2%) in excess of the Base Rate.

“Defaulting Bank” shall mean any Bank that (a) has failed, within two Business
Days of the date required to be funded or paid, to pay over to the Agent or any
Bank any other amount required to be paid by it hereunder, (b) has become the
subject of a Bankruptcy Event or (c) has failed at any time to comply with the
provisions of Section 8.04.

As used in this definition, the term “Bankruptcy Event” means, with respect to
any Person, such Person or such Person’s direct or indirect parent company
becoming the subject of a bankruptcy or insolvency proceeding, or having had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the

 

7



--------------------------------------------------------------------------------

reorganization or liquidation of its business appointed for it, or, in the good
faith determination of the Agent, has taken any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any such proceeding
or appointment, provided that a Bankruptcy Event shall not result solely by
virtue of any ownership interest, or the acquisition of any ownership interest,
in such Person or such Person’s direct or indirect parent company by a
Governmental Authority or instrumentality thereof if, and only if, such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Depreciation and Amortization Charges” shall mean, with respect to any Person
for any period, in accordance with GAAP, the aggregate of all such charges for
fixed assets, leasehold improvements and general intangibles (specifically
including goodwill) of such Person as well as impairments thereof and any losses
traced to the write-off of goodwill, fixed assets, leasehold improvements and
general intangibles associated with the disposal or exiting of a business by
such Person for such period.

“Derived Eurodollar Rate” shall mean with respect to a Eurodollar Loan, a rate
per annum equal to the sum of the Applicable Margin (from time to time in
effect) plus the LIBOR Rate.

“Dollar” and the sign “$” shall mean lawful money of the United States of
America.

“Dollar Equivalent” shall mean, with respect to any amount of any currency, as
of any date of computation, the equivalent amount of such currency expressed in
Dollars.

“EBITDA” shall mean for any period, all Net Earnings in accordance with GAAP for
such period, plus the aggregate amounts deducted in determining such Net
Earnings in respect of (a) income taxes, (b) interest expense, and
(c) Depreciation and Amortization Charges, in accordance with GAAP.

“Effective Date” shall mean the date after the Closing Date upon which all of
the conditions set forth in Article IV of this Agreement have been met;
provided, however that such date shall be a Business Day and if such date does
not occur on or before September 8, 2014 this Agreement shall be deemed
terminated and the Banks shall have no obligation to make any Loans hereunder.

“Eligible Assignee” shall have the meaning given to such term in
Section 10.10(a).

“Environmental Laws” shall mean all provisions of law, statutes, ordinances,
rules, regulations, permits, licenses, judgments, writs, injunctions, decrees,
orders, awards and standards promulgated by the government of the United States
of America or any other applicable country or sovereignty or by any state or
municipality thereof or by any court, agency, instrumentality, regulatory
authority or commission of any of the foregoing concerning health, safety and
protection of, or regulation of the discharge of substances into, the
environment.

 

8



--------------------------------------------------------------------------------

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated pursuant thereto.

“ERISA Affiliate” shall mean any corporation which is a member of the same
controlled group of corporations as Borrower within the meaning of section
414(b) of the Code, or any trade or business which is under common control with
Borrower within the meaning of section 414(c) of the Code.

“ERISA Event” shall mean (a) the existence of a condition or event with respect
to an ERISA Plan that presents a risk of the imposition of an excise tax or any
other liability on Borrower or of the imposition of a Lien on the assets of
Borrower or its Subsidiaries; (b) the engagement by a Controlled Group member in
a non-exempt “prohibited transaction” (as defined under ERISA Section 406 or
Code Section 4975) or a breach of a fiduciary duty under ERISA that could result
in liability to Borrower; (c) the application by a Controlled Group member for a
waiver from the minimum funding requirements of Code Section 412 or ERISA
Section 302 or a Controlled Group member is required to provide security under
Code Section 401(a)(29) or ERISA Section 307; (d) the occurrence of a Reportable
Event with respect to any Pension Plan as to which notice is required to be
provided to the PBGC; (e) the withdrawal by a Controlled Group member from a
Multiemployer Plan in a “complete withdrawal” or a “partial withdrawal” (as such
terms are defined in ERISA Sections 4203 and 4205, respectively); (f) the
involvement of, or occurrence or existence of any event or condition that makes
likely the involvement of, a Multiemployer Plan in any reorganization under
ERISA Section 4241; (g) the failure of an ERISA Plan (and any related trust)
that is intended to be qualified under Code Sections 401 and 501 to be so
qualified or the failure of any “cash or deferred arrangement” under any such
ERISA Plan to meet the requirements of Code Section 401(k); (h) the taking by
the PBGC of any steps to terminate a Pension Plan or appoint a trustee to
administer a Pension Plan, or the taking by a Controlled Group member of any
steps to terminate a Pension Plan; (i) the failure by a Controlled Group member
or an ERISA Plan to satisfy any requirements of law applicable to an ERISA Plan;
(j) the commencement, existence or threatening of a claim, action, suit, audit
or investigation with respect to an ERISA Plan, other than a routine claim for
benefits; or (k) any incurrence by or any expectation of the incurrence by a
Controlled Group member of any liability for post-retirement benefits under any
Welfare Plan, other than as required by ERISA Section 601, et. seq. or Code
Section 4980B, that, as to (a) through (k) above, would reasonably be likely to
have or result in a Material Adverse Effect.

“ERISA Plan” shall mean an “employee benefit plan” (within the meaning of ERISA
Section 3(3)) that a Controlled Group member at any time sponsors, maintains,
contributes to, has liability with respect to or has an obligation to contribute
to such plan.

“Eurodollar Loan” shall mean a Loan described in Section 2.01 hereof on which
Borrower shall pay interest at a rate based upon the LIBOR Rate.

“Event of Default” shall mean any of the events specified in Article VII,
provided that there has been satisfied any requirement in connection with such
event for the giving of notice, or the lapse of time, or the happening of any
further condition, event or act.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

9



--------------------------------------------------------------------------------

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Bank, its applicable lending
office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Bank, U.S. federal withholding Taxes imposed on amounts payable to or for the
account of such Bank with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Bank
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by Borrower under Section 3.09) or (ii) such Bank changes its
lending office, except in each case to the extent that, pursuant to Section 3.02
amounts with respect to such Taxes were payable either to such Bank’s assignor
immediately before such Bank became a party hereto or to such Bank immediately
before it changed its lending office, (c) Taxes attributable to such Recipient’s
failure to comply with Section 3.02(f) and (d) any U.S. federal withholding
Taxes imposed under FATCA.

“Existing Syndicated Credit Agreement” shall mean that certain Credit Agreement
dated as of December 9, 2011 by and among Borrower and the financial
institutions party thereto as the same may be amended, modified, restated,
supplemented, replaced or refinanced from time to time.

“Exposure” shall mean, at any time, the sum of the aggregate principal Dollar
amount of all Loans outstanding.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof.

“Federal Funds Effective Rate” for any day shall mean the rate per annum (based
on a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
“Federal Funds Effective Rate” for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.

“Federal Funds Open Rate” for any day shall mean the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such
other substitute Bloomberg Screen that displays such rate), or as set forth on
such other recognized electronic source used for the purpose of displaying such
rate as selected by the Agent (for purposes of this definition, an “Alternate

 

10



--------------------------------------------------------------------------------

Source”) (or if such rate for such day does not appear on the Bloomberg Screen
BTMM (or any substitute screen) or on any Alternate Source, or if there shall at
any time, for any reason, no longer exist a Bloomberg Screen BTMM (or any
substitute screen) or any Alternate Source, a comparable replacement rate
determined by the Agent at such time (which determination shall be conclusive
absent manifest error); provided however, that if such day is not a Business
Day, the Federal Funds Open Rate for such day shall be the “open” rate on the
immediately preceding Business Day. If and when the Federal Funds Open Rate
changes, the rate of interest applicable to Base Rate Loans will change
automatically without notice to the Borrower, effective on the date of any such
change.

“Financial Officer” shall mean any of the following officers: chief executive
officer, president, vice president-finance, chief financial officer, controller
or treasurer. Unless otherwise qualified, all references to a Financial Officer
in this Agreement shall refer to a Financial Officer of Borrower.

“Foreign Bank” shall mean a Bank that is not a U.S. Person.

“FQE July 31” shall mean, for any fiscal year of Borrower, Borrower’s fiscal
quarter of such year ending on or about July 31.

“GAAP” shall have the meaning given to such term in Section 1.02.

“Governmental Authority” shall mean the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Guarantor” shall mean a Person that pledges its credit or property in any
manner for the payment or other performance of the indebtedness, contract or
other obligation of another and includes (without limitation) any guarantor
(whether of payment or of collection), surety, co-maker or co-borrower, endorser
or Person that agrees conditionally or otherwise to make any purchase, loan or
investment in order thereby to enable another to prevent or correct a default of
any kind.

“Guarantor of Payment” shall mean any Subsidiary that executes and delivers a
guaranty of payment after the Closing Date in accordance with the provisions of
Section 5.18.

“including” shall mean, unless the context clearly requires otherwise,
“including without limitation”, whether or not so stated.

“Indebtedness” shall mean, for Borrower or any Subsidiary (excluding in all
cases trade payables payable in the ordinary course of business by Borrower or
such Subsidiary), without duplication, (a) all obligations to repay borrowed
money, direct or indirect, incurred, assumed, or guaranteed, (b) all obligations
for the deferred purchase price of capital assets, in each case, incurred
outside of the ordinary course of business, (c) all obligations under
conditional sales or other title retention agreements (other than a true
consignment), in each case, incurred outside of

 

11



--------------------------------------------------------------------------------

the ordinary course of business, (d) all obligations (contingent or otherwise)
under any letter of credit, bank guarantee or banker’s acceptance (other than
commercial, trade or other letters of credit and/or bank guarantees entered into
in connection with customer or supplier relationships in the ordinary course
business), (e) all synthetic leases, (f), all obligations of Borrower or such
Subsidiary with respect to the repurchase of assets under asset securitization
financing programs, including but not limited to, the Permitted Receivables
Facility, and (g) all material obligations arising outside the ordinary course
of business to advance funds to, or to purchase assets, property or services
from, any other Person in order to maintain the financial condition of such
Person.

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

“Interest Adjustment Date” shall mean the last day of each Interest Period.

“Interest Coverage Ratio” shall mean, for the most recently completed four
(4) fiscal quarters of Borrower, on a Consolidated basis and in accordance with
GAAP, the ratio of (a) Consolidated Trailing EBITDA to (b) Consolidated Trailing
Interest Expense, as determined as of the conclusion of most recently completed
fiscal quarter in accordance with Borrower’s customary financial reporting
practices.

“Interest Period” shall mean, with respect to a Eurodollar Loan, a period of one
(1) week or one (1), two (2), three (3) or six (6) months, as selected by
Borrower in accordance with Section 2.02 hereof, commencing on the applicable
date of borrowing or conversion of such Eurodollar Loan and on each Interest
Adjustment Date with respect thereto; provided, however, that if any such period
would be affected by a prepayment or conversion rights or obligations as
provided in Section 2.01 or Section 3.05 hereof, or maturity of Eurodollar Loans
as provided in Section 2.01 hereof, Borrower shall not select a period that
extends beyond the date of such prepayment, conversion or maturity; if Borrower
fails to select a new Interest Period with respect to an outstanding Eurodollar
Loan at least three (3) Business Days prior to the Interest Adjustment Date
applicable to such Eurodollar Loan, Borrower shall be deemed to have converted
such Eurodollar Loan to a Base Rate Loan at the end of the then current Interest
Period.

“Leverage Ratio” shall mean, at any time, for the most recently completed four
(4) fiscal quarters of Borrower, on a Consolidated basis and in accordance with
GAAP, the ratio of (a)(i) Total Indebtedness minus (ii) the aggregate amount of
cash, Cash Equivalents and other marketable securities of Borrower and its
Subsidiaries that are not subject to a Lien (other than a Lien in favor of the
Agent for the benefit of the Banks) as set forth on the financial statements of
Borrower and its Subsidiaries for the most recently completed fiscal quarter to
(b) Consolidated Trailing EBITDA, all as determined as of the conclusion of most
recently completed fiscal quarter in accordance with Borrower’s customary
financial reporting practices.

“LIBOR Rate” shall mean, with respect to a Eurodollar Loan for any Interest
Period, the interest rate per annum determined by the Administrative Agent by
dividing (the resulting quotient rounded upwards, if necessary, to the nearest
1/100th of 1% per annum) (i) the rate

 

12



--------------------------------------------------------------------------------

which appears on the Bloomberg Page BBAM1 (or on such other substitute Bloomberg
page that displays rates at which US dollar deposits are offered by leading
banks in the London interbank deposit market), or the rate which is quoted by
another source selected by the Administrative Agent as an authorized information
vendor for the purpose of displaying rates at which US dollar deposits are
offered by leading banks in the London interbank deposit market (for purposes of
this definition, an “Alternate Source”), at approximately 11:00 a.m., London
time, two (2) Business Days prior to the commencement of such Interest Period as
the London interbank offered rate for U.S. Dollars for an amount comparable to
such Eurodollar Loan and having a borrowing date and a maturity comparable to
such Interest Period (or if there shall at any time, for any reason, no longer
exist a Bloomberg Page BBAM1 (or any substitute page) or any Alternate Source, a
comparable replacement rate determined by the Administrative Agent at such time
(which determination shall be conclusive absent manifest error)), by (ii) a
number equal to 1.00 minus the LIBOR Reserve Percentage.

The LIBOR Rate shall be adjusted with respect to any Eurodollar Loan that is
outstanding on the effective date of any change in the LIBOR Reserve Percentage
as of such effective date. The Agent shall give prompt notice to the Borrower of
the LIBOR Rate as determined or adjusted in accordance herewith, which
determination shall be conclusive absent manifest error.

“LIBOR Reserve Percentage” shall mean as of any day the maximum percentage in
effect on such day, as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the net reserve requirements
(including supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding (currently referred to as “Eurocurrency
Liabilities”).

“Lien” shall mean any mortgage, security interest, lien (statutory or other),
charge, encumbrance on, pledge or deposit of, or conditional sale, leasing, sale
with a right of redemption or other title retention agreement and any
capitalized lease with respect to any (real or personal) or asset.

“Loan” shall mean a loan made by the Banks to Borrower pursuant to Section 2.01
hereof.

“Loan Documents” shall mean, collectively, this Agreement, each Note, each
guaranty agreement delivered pursuant to Section 5.18 (if any), the Agent Fee
Letter and any other documents relating to any of the foregoing, as any of the
foregoing may from time to time be amended, restated or otherwise modified or
replaced.

“Loan Party” shall mean Borrower and each Guarantor.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, operations, property or condition (financial or otherwise) of Borrower
and its Subsidiaries taken as a whole, or (b) the validity or enforceability of
this Agreement or any of the other Loan Documents or the rights and remedies of
the Agent of the Banks hereunder or thereunder.

“Material Indebtedness Agreement” shall mean any debt instrument, lease
(capital, operating or otherwise), guaranty, contract, commitment, agreement or
other arrangement

 

13



--------------------------------------------------------------------------------

evidencing any Indebtedness of Borrower or any Subsidiary in an amount equal to
or greater than the greater of (i) Fifty Million Dollars ($50,000,000) and
(ii) an amount equal to five percent (5%) of Consolidated Total Assets.

“Maturity Date” shall mean the date that is 364 days after the Effective Date.

“MFL Provision” shall have the meaning provided in Section 5.21.

“Multiemployer Plan” shall mean a Pension Plan that is subject to the
requirements of Subtitle E of Title IV of ERISA.

“Net Earnings” shall mean, for any period, the net income (loss) for such
period, determined in accordance with GAAP.

“Non-Consenting Bank” shall mean any Bank that does not approve any consent,
waiver or amendment that (i) requires the approval of all affected Banks in
accordance with the terms of Section 10.03 and (ii) has been approved by the
Required Banks.

“Nordson Holdings S.a.r.l.- BTMU Credit Agreement” shall mean that certain
Credit Agreement dated as of August 23, 2013, by and among Nordson Holdings
S.a.r.l. & Co. KG, as borrower, Nordson Corporation, as parent guarantor, the
banks party thereto, and The Bank of Tokyo-Mitsubishi UFJ, LTD., as
administrative agent.

“Note” shall mean any note delivered pursuant to Section 2.01 of this Agreement.

“Note Purchase Agreements” shall mean, collectively, the 2011 NYLIM Note
Purchase Agreement and the 2012 Senior Note Purchase Agreement.

“Notice of Loan” shall mean a Notice of Loan in the form of the attached Exhibit
B.

“Obligor” shall mean (a) a Person whose credit or any of whose property is
pledged to the payment of the Debt and includes, without limitation, any
Guarantor, and (b) any signatory to a Related Writing.

“Organizational Documents” shall mean, with respect to any Person (other than an
individual), such Person’s Articles (Certificate) of Incorporation, or
equivalent formation documents, and Regulations (Bylaws), or equivalent
governing documents, and any amendments to any of the foregoing.

“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution,

 

14



--------------------------------------------------------------------------------

delivery, performance, enforcement or registration of, from the receipt or
perfection of a security interest under, or otherwise with respect to, any Loan
Document, except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment (other than an assignment made pursuant to
Section 3.09).

“Participant” shall have the meaning provided to such term in Section 10.11(a).

“Participant Register” shall have the meaning specified in Section 10.11(c).

“PBGC” shall mean the Pension Benefit Guaranty Corporation, or any successor or
replacement entity thereto under ERISA.

“Pension Plan” shall mean an ERISA Plan that is a “pension plan” (within the
meaning of ERISA Section 3(2)).

“Permitted Receivables Facility” shall mean an accounts receivable facility
whereby Borrower or its Subsidiaries sell or transfer the accounts receivables
of Borrower or its Subsidiaries to the Receivables Subsidiary which in turn
transfers to a buyer, purchaser or lender undivided fractional interests in such
accounts receivable, so long as (a) no portion of the Indebtedness or any other
obligation (contingent or otherwise) under such Permitted Receivables Facility
is guaranteed by Borrower or any Subsidiary, (b) there is no recourse or
obligation to Borrower or any Subsidiary (other than the Receivables Subsidiary)
whatsoever other than pursuant to customary representations, warranties,
covenants and indemnities entered into in the ordinary course of business in
connection with such Permitted Receivables Subsidiary, and (c) neither Borrower
nor any Subsidiary (other than the Receivables Subsidiary) provides, either
directly or indirectly, any other credit support of any kind (excluding credit
insurance or similar third party credit support obtained in the ordinary course
of business) in connection with such Permitted Receivables Facility other than
as set forth in subpart (b) of this definition.

“Person” shall mean any individual, sole proprietorship, partnership, joint
venture, unincorporated organization, corporation, limited liability company,
institution, trust, estate, government or other agency or political subdivision
thereof or any other entity.

“Plan” shall mean any employee pension benefit plan (as such term is defined in
section 3 of ERISA) which is or has been established or maintained, or to which
contributions are or have been made, by Borrower or any ERISA Affiliate.

“Prime Rate” shall mean the interest rate established from time to time by Agent
as Agent’s prime rate, whether or not such rate is publicly announced; the Prime
Rate may not be the lowest interest rate charged by Agent for commercial or
other extensions of credit. Each change in the Prime Rate shall be effective
immediately from and after such change.

“Priority Indebtedness” shall mean, without duplication, the sum of (a) all
Indebtedness of Subsidiaries permitted by Section 5.07(i) and (b) all
Indebtedness of Borrower secured by any Liens permitted by Section 5.08(g).

“Published Rate” shall mean the rate of interest published each Business Day in
The Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a

 

15



--------------------------------------------------------------------------------

one month period (or, if no such rate is published therein for any reason, then
the Published Rate shall be the rate at which U.S. dollar deposits are offered
by leading banks in the London interbank deposit market for a one month period
as published in another publication selected by the Agent).

“Receivables Related Assets” shall mean accounts receivable, instruments,
chattel paper, obligations, general intangibles and other similar assets, in
each case relating to receivables subject to the Permitted Receivables Facility,
including interests in merchandise or goods, the sale or lease of which gave
rise to such receivables, related contractual rights, guaranties, insurance
proceeds, collections and proceeds of all of the foregoing.

“Receivables Subsidiary” shall mean a Wholly-Owned Subsidiary of Borrower that
is established as a “bankruptcy remote” Subsidiary for the sole purpose of
acquiring and selling accounts receivable under the Permitted Receivables
Facility and that shall not engage in any activities other than in connection
with the Permitted Receivables Facility.

“Recipient” shall mean (a) the Agent and (b) any Bank, as applicable.

“Related Writing” shall mean each Loan Document and any other assignment,
mortgage, security agreement, guaranty agreement, subordination agreement,
financial statement, audit report or other writing furnished by Borrower, any
Subsidiary or any Obligor, or any of their respective officers, to the Banks
pursuant to or otherwise in connection with this Agreement.

“Reportable Compliance Event” shall mean that any Covered Entity becomes a
Sanctioned Person, or is indicted, arraigned, investigated or custodially
detained, or receives an inquiry from regulatory or law enforcement officials,
in connection with any Anti-Terrorism Law or any predicate crime to any
Anti-Terrorism Law, or self-discovers facts or circumstances implicating any
aspect of its operations with the actual or possible violation of any
Anti-Terrorism Law.

“Reportable Event” shall mean a reportable event as that term is defined in
Title IV of ERISA, except actions of general applicability by the Secretary of
Labor under Section 110 of such Act.

“Required Banks(s)” shall mean the holders of greater than fifty percent
(50%) of the aggregate principal amount of those outstanding Loans. The Exposure
of any Defaulting Bank shall be disregarded in determining Required Banks at any
time.

“Restricted Payment” shall mean, with respect to Borrower or any Subsidiary,
(a) any Capital Distribution, or (b) any amount paid by Borrower in repayment,
redemption, retirement, repurchase, direct or indirect, of any Subordinated
Indebtedness.

“Sanctioned Country” shall mean a country subject to a sanctions program
maintained by any Compliance Authority.

“Sanctioned Person” shall mean any individual person, group, regime, entity or
thing listed or otherwise recognized as a specially designated, prohibited,
sanctioned or debarred person or entity, or subject to any limitations or
prohibitions (including but not limited to the

 

16



--------------------------------------------------------------------------------

blocking of property or rejection of transactions), under any order or directive
of any Compliance Authority or otherwise subject to, or specially designated
under, any sanctions program maintained by any Compliance Authority.

“SEC” shall mean the United States Securities Exchange Commission.

“Share Repurchase” shall mean the purchase, repurchase, redemption or other
acquisition by Borrower from any Person of any capital stock or other equity
interest of Borrower.

“Subordinated”, as applied to Indebtedness, shall mean that the Indebtedness has
been subordinated (by written terms or written agreement being, in either case,
in form and substance satisfactory to the Agent and the Required Banks) in favor
of the prior payment in full of the Debt.

“Subordinated Indebtedness” shall mean, for Borrower or any Subsidiary any
Indebtedness that is Subordinated.

“Subsidiary” of Borrower or any of its Subsidiaries shall mean (i) a corporation
more than fifty percent (50%) of the Voting Power of which is owned, directly or
indirectly, by Borrower or by one or more other Subsidiaries of Borrower or by
Borrower and one or more Subsidiaries of Borrower, (ii) a partnership or limited
liability company of which Borrower, one or more other Subsidiaries of Borrower
or Borrower and one or more Subsidiaries of Borrower, directly or indirectly, is
a general partner or managing member, as the case may be, that, or otherwise,
has the power to direct the policies, management and affairs thereof, or
(iii) any other Person (other than a corporation) in which Borrower, one or more
other Subsidiaries of Borrower or Borrower and one or more Subsidiaries of
Borrower, directly or indirectly, has at least a majority interest in the Voting
Power or the power to direct the policies, management and affairs thereof.

“Swap” shall mean any “swap” as defined in Section 1a(47) of the CEA and
regulations thereunder, other than (a) a swap entered into, or subject to the
rules of, a board of trade designated as a contract market under Section 5 of
the CEA, or (b) a commodity option entered into pursuant to CFTC Regulation
32.3(a).

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Total Commitment Amount” shall mean the principal amount of One Hundred Million
Dollars ($100,000,000).

“Total Indebtedness” shall mean, at any time, on a Consolidated basis, all
Indebtedness of Borrower, including, but not limited to, current, long-term and
Subordinated Indebtedness, if any, and all Indebtedness under the Permitted
Receivables Facility.

“USA Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act)
Act of 2001.

 

17



--------------------------------------------------------------------------------

“U.S. Person” shall mean any Person that is a “United States Person” as defined
in Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
paragraph Section 3.02(f).

“Voting Power” shall mean, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person, and the
holding of a designated percentage of Voting Power of a Person means the
ownership of shares of capital stock, partnership interests, membership
interests or other interests of such Person sufficient to control exclusively
the election of that percentage of the members of the board of directors or
similar governing body of such Person.

“Welfare Plan” shall mean an ERISA Plan that is a “welfare plan” within the
meaning of ERISA Section 3(l).

“Wholly-Owned Subsidiary” shall mean, with respect to any Person, any
corporation, limited liability company or other entity, except for director’s
qualifying shares or shares required to be owned individually due to country
specific regulations regarding ownership or control of the organization or
operation of such entity, all of the securities or other ownership interest of
which having ordinary voting power to elect a majority of the board of
directors, or other persons performing similar functions, are at the time
directly or indirectly owned by such Person.

Section 1.02 Accounting and Legal Principles, Terms and Determinations. All
references in this Agreement to “generally accepted accounting principles” or
“GAAP” shall be deemed to refer to generally accepted accounting principles in
effect in the United States at the time of application thereof. Interim
financial statements otherwise prepared in accordance with GAAP shall be deemed
to comply with such principles subject to year-end adjustments and
notwithstanding the absence of footnotes Unless otherwise specified herein, all
accounting terms used herein shall be interpreted, all determinations with
respect to accounting matters hereunder shall be made, and all unaudited
consolidated financial statements and certificates and reports as to financial
matters required to be furnished hereunder shall be prepared, in accordance with
generally accepted accounting principles applied on a basis consistent with the
most recent audited consolidated financial statements of Borrower and its
Subsidiaries made available pursuant to Section 5.02(b) or, if no such
statements have been so delivered, the most recent audited financial statements
referred to in Section 5.02(a). Any reference herein to any specific citation,
section or form of law, statute, rule or regulation shall refer to such new,
replacement or analogous citation, section or form should such citation, section
or form be modified, amended or replaced.

Section 1.03 Terms Generally. The foregoing definitions shall be applicable to
the singular and plurals of the foregoing defined terms.

 

18



--------------------------------------------------------------------------------

ARTICLE II.

AMOUNT AND TERMS OF CREDIT

Section 2.01 Amount and Nature of Credit. Subject to the terms and conditions of
this Agreement, each Bank, for itself and not one for any other, agrees to
participate in Loans made hereunder on the Effective Date.

Borrower shall have the option to choose any combination of (a) Base Rate Loans,
or (b) Eurodollar Loans. No Loans may be borrowed until the Effective Date and
no Loans may be borrowed after the Effective Date. Borrower shall be entitled to
repay Loans in whole or in part, but once repaid a Loan may not be re-borrowed.

The obligation of each Bank to make Loans to the Borrower shall be in the
proportion that such Bank’s Commitment bears to the Commitments of all Banks to
the Borrower, but each Bank’s Loan to the Borrower shall never exceed its
Commitment. The failure of any Bank to make a Loan shall not relieve any other
Bank of its obligations to make a Loan nor shall it impose any additional
liability on any other Bank hereunder. The Banks shall have no obligation to
make Loans hereunder until the Effective Date. The Banks shall have no
obligation to make Loans hereunder after the Effective Date. The Commitments are
not revolving credit commitments, and the Borrower shall not have the right to
borrow, repay and reborrow under this Section 2.01. The Loans shall be due and
payable on the Maturity Date.

Borrower shall pay interest on the unpaid principal amount of Base Rate Loans
made to it outstanding from time to time from the date thereof until paid at the
Base Rate from time to time in effect. Interest on such Base Rate Loans shall be
payable on the last day of each September, December, March and June of each year
and at the maturity thereof.

Borrower shall pay interest on the unpaid principal amount of each Eurodollar
Loan made to it outstanding from time to time, fixed in advance on the first day
of the Interest Period applicable thereto through the last day of the Interest
Period applicable thereto (but subject to changes in the Applicable Margin), at
the Derived Eurodollar Rate. Interest on such Eurodollar Loans shall be payable
on each Interest Adjustment Date (provided that if an Interest Period exceeds
three (3) months, the interest must be paid every three (3) months, commencing
three (3) months from the beginning of such Interest Period).

At the request of Borrower to Agent, subject to the notice and other provisions
of Section 2.02 hereof, the Banks shall convert outstanding Base Rate Loans to
Eurodollar Loans at any time and shall convert outstanding Eurodollar Loans to
Base Rate Loans on any Interest Adjustment Date.

The obligation of Borrower to repay Loans made to it by each Bank pursuant to
this Section 2.01 and to pay interest thereon shall be evidenced by a Note of
Borrower in the form of Exhibit A hereto, payable to the order of such Bank in
the principal amount of its Commitment.

Section 2.02 Conditions To Loans and Conversion/Continuation of Loans. The
obligation of the Banks to make, continue or convert any Loan, is conditioned,
in the case of the borrowing, conversion or continuation hereunder, upon:

(a) all conditions precedent as listed in Article IV hereof shall have been
satisfied;

 

19



--------------------------------------------------------------------------------

(b) with respect to Base Rate Loans, receipt by Agent of a Notice of Loan, such
notice to be received by 11:00 A.M. (Cleveland, Ohio time) on the proposed date
of borrowing or conversion, and, with respect to Eurodollar Loans, by 11:00 A.M.
(Cleveland, Ohio time) three (3) Business Days prior to the proposed date of
borrowing, conversion or continuation. Agent shall notify each Bank of the date,
amount and initial Interest Period (if applicable) promptly upon the receipt of
such notice, and, in any event, by 2:00 P.M. (Cleveland, Ohio time) on the date
such notice is received. On the date such Loan is to be made, each Bank shall
provide Agent, not later than 3:00 P.M. (Cleveland, Ohio time), with the amount
in federal or other immediately available funds, required of it. If Agent elects
to advance the proceeds of such Loan prior to receiving funds from such Bank,
Agent shall have the right, upon prior notice to Borrower, to debit any account
of the Borrower or otherwise receive from Borrower, on demand, such amount, in
the event that such Bank fails to reimburse Agent in accordance with this
subsection. Agent shall also have the right to receive interest from such Bank
at the Federal Funds Effective Rate in the event that such Bank shall fail to
provide its portion of the Loan on the date requested and Agent elects to
provide such funds;

(c) Borrower’s request for (i) a Base Rate Loan shall be in an amount of not
less than One Million Dollars ($1,000,000), increased by increments of Five
Hundred Thousand Dollars ($500,000); or (ii) a Eurodollar Loan shall be in an
amount of not less than Five Million Dollars ($5,000,000), increased by
increments of One Million Dollars ($1,000,000);

(d) the fact that no Default or Event of Default shall then exist or immediately
after the making, conversion or continuation of the Loan would exist;

(e) the fact that each of the representations and warranties contained in
Article VI hereof shall be true and correct with the same force and effect as if
made on and as of the date of the making, conversion, or continuation of such
Loan, except to the extent that any thereof expressly relate to an earlier date;
and

(f) the proceeds of such Loans will be used to (i) finance, in whole or in part,
the Avalon Acquisition to the extent made in compliance with the provisions of
this Agreement, and (ii) pay fees and expenses related to this Agreement and the
Avalon Acquisition Documents to the extent the Borrower elects not to pay such
fees and expenses from cash on hand or other liquid assets.

At no time shall Borrower request that Eurodollar Loans be outstanding for more
than ten (10) different Interest Periods, at any time, and, if Base Rate Loans
are outstanding, then Eurodollar Loans shall be limited to nine (9) different
Interest Periods.

Each request by Borrower for the conversion or continuation of a Loan hereunder
shall be deemed to be a representation and warranty by Borrower as of the date
of such request as to the facts specified in (d), (e) and (f) above.

Each request for a Eurodollar Loan shall be irrevocable and binding on Borrower
and Borrower shall indemnify Agent and the Banks against any loss or expense
incurred by Agent or

 

20



--------------------------------------------------------------------------------

the Banks as a result of any failure by Borrower to consummate such transaction
including, without limitation, any loss (including loss of anticipated profits)
or expense incurred by reason of liquidation or re-employment of deposits or
other funds acquired by the Banks to fund such Eurodollar Loan. A certificate as
to the amount of such loss or expense submitted by the Banks to Borrower shall
be conclusive and binding for all purposes, absent manifest error.

Section 2.03 Payments, Etc.

(a) Payments Generally. Each payment made hereunder by Borrower shall be made
without any offset, abatement, recoupment, counterclaim, withholding or
reduction whatsoever.

(b) Payments in Dollars. With respect to (i) any Loan, or (ii) any other payment
to Agent and the Banks that is not covered by subsection (a) hereof, all such
payments (including prepayments) to Agent and the Banks of the principal of or
interest on such Loan or other payment, including but not limited to principal,
interest, fees or any other amount owed by Borrower under this Agreement, shall
be made in Dollars. All payments described in this subsection (b) shall be
remitted to Agent at its main office for the account of the Banks not later than
11:00 A.M. (Cleveland, Ohio time) on the due date thereof in immediately
available funds. Any such payments received by Agent after 11:00 A.M.
(Cleveland, Ohio time) shall be deemed to have been made and received on the
next following Business Day.

(c) Payments Net of Taxes. All payments under this Agreement or any other Loan
Document by Borrower or any other Obligor shall be made absolutely net of,
without deduction or offset for, and altogether free and clear of, any and all
present and future taxes, levies, deductions, charges and withholdings and all
liabilities with respect thereto, under the laws of the United States of America
or any foreign jurisdiction (or any state or political subdivision thereof),
excluding income and franchise taxes imposed on any Bank (and withholding
relating thereto) other than such income or franchise taxes arising solely from
such Bank having executed, delivered or performed its obligations or received a
payment under, or enforced the Loan Documents, under the laws of the United
States of America or any foreign jurisdiction (or any state or political
subdivision thereof). If Borrower or other Obligor is compelled by law to deduct
any such taxes or levies (other than such excluded taxes) or to make any such
other deductions, charges or withholdings, then Borrower or such Obligor, as the
case may be, shall pay such additional amounts as may be necessary in order that
the net payments after such deduction, and after giving effect to any United
States or foreign jurisdiction (or any state or political subdivision thereof)
income taxes required to be paid by the Banks in respect of such additional
amounts, shall equal the amount of interest provided in Section 2.01 hereof for
each Loan plus any principal then due. In each such case, Borrower shall provide
to the applicable Bank evidence demonstrating that such taxes or levies have
been paid.

(d) Payments to Banks. Upon Agent’s receipt of payments hereunder, Agent shall
immediately distribute to each Bank its ratable share, if any, of the amount of
principal, interest, and fees received by it for the account of such Bank. Each
Bank shall record any principal, interest or other payment, the principal
amounts of Base Rate Loans and Eurodollar Loans, all prepayments and the
applicable dates, including Interest Periods, with respect to the Loans made,
and payments received by such Bank, by such method as such Bank may generally

 

21



--------------------------------------------------------------------------------

employ; provided, however, that failure to make any such entry shall in no way
detract from the obligations of Borrower under the Notes. The aggregate unpaid
amount of Loans, types of Loans, Interest Periods and similar information with
respect to such Loans set forth on the records of Agent shall be rebuttably
presumptive evidence with respect to such information, including the amounts of
principal and interest owing and unpaid with respect to each Loan.

(e) Timing of Payments. Whenever any payment to be made hereunder, including,
without limitation, any payment to be made on any Note, shall be stated to be
due on a day that is not a Business Day, such payment shall be made on the next
succeeding Business Day and such extension of time shall in each case be
included in the computation of the interest payable on such Note; provided,
however, that, with respect to any Eurodollar Loan, if the next succeeding
Business Day falls in the succeeding calendar month, such payment shall be made
on the preceding Business Day and the relevant Interest Period shall be adjusted
accordingly.

Section 2.04 Prepayment.

(a) Right to Prepay. Borrower shall have the right, at any time or from time to
time, to prepay, on a pro rata basis for all of the Banks, all or any part of
the principal amount of the Loans then outstanding, as designated by Borrower,
plus interest accrued on the amount so prepaid to the date of such prepayment;
and

(b) Prepayment Fees.

(i) Prepayments of Base Rate Loans shall be without any premium or penalty;

(ii) In any case of prepayment (or, any assignment pursuant to Section 3.09(ii))
of a Eurodollar Loan, Borrower agrees that if the reinvestment rate with respect
to the amount of such Eurodollar Loan, as quoted by the money desk of Agent (the
“Reinvestment Rate”), shall be lower than the LIBOR Rate applicable to the
Eurodollar Loan that is intended to be prepaid (hereinafter, “Last LIBOR”), then
the Borrower shall, upon written notice from Agent, promptly pay to Agent, for
the account of each Bank, in immediately available funds, a prepayment fee equal
to the product of (A) a rate (the “Prepayment Rate”) which shall be equal to the
difference between the Last LIBOR and the Reinvestment Rate, times (B) the
prepayment principal amount of the Eurodollar Loan that is to be prepaid, times
(C) (1) the number of days remaining in the Interest Period of the Eurodollar
Loan that is to be prepaid divided by (2) three hundred sixty (360) but no
additional premium or penalty shall apply. In addition, Borrower shall
immediately pay directly to Agent, for the account of the Banks, the amount of
any additional costs or expenses (including, without limitation, cost of telex,
wires, or cables) incurred by Agent or the Banks in connection with the
prepayment, upon Borrower’s receipt of a written statement from Agent.

(c) Notice of Prepayment. Borrower shall give Agent written notice of prepayment
of any Base Rate Loan by not later than 11:00 A.M. (Cleveland, Ohio time) on the
Business Day such prepayment is to be made and written notice of the prepayment
of any Eurodollar Loan not later than 1:00 P.M. (Cleveland, Ohio time) three
(3) Business Days prior to the Business Day on which such prepayment is to be
made.

 

22



--------------------------------------------------------------------------------

(d) Minimum Amount. Each prepayment of a Eurodollar Loan by Borrower shall be in
the aggregate principal amount of not less than Five Million Dollars
($5,000,000), except in the case of a mandatory prepayment in connection with
Article III hereof.

(e) Application of Prepayment. All prepayments required pursuant to this
Section 2.04 shall first be applied among the Base Rate Loans, then to
Eurodollar Loans.

Section 2.05 Fees. Borrower shall pay to Agent the fees set forth in the Agent
Fee Letter.

Section 2.06 Computation of Interest and Fees; Default Rate. With the exception
of Base Rate Loans, interest on Loans and fees and charges hereunder shall be
computed on the basis of a year having three hundred sixty (360) days and
calculated for the actual number of days elapsed. With respect to Base Rate
Loans interest shall be computed on the basis of a year having three hundred
sixty-five (365) days or three hundred sixty-six (366) days, as the case may be,
and calculated for the actual number of days elapsed. Anything herein to the
contrary notwithstanding, if an Event of Default shall occur and be continuing
hereunder, at the option of Agent or the Required Banks, the principal of each
Loan, the unpaid interest thereon and any other amounts owing hereunder shall
bear interest, until paid, at the Default Rate. In no event shall the rate of
interest hereunder exceed the maximum rate allowable by law.

ARTICLE III.

INCREASED CAPITAL; TAXES, ETC.

Section 3.01 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement (on a net basis) against assets
of, deposits with or for the account of, or credit extended or participated in
by, any Bank (except any reserve requirement reflected in the LIBOR Rate);

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

(iii) impose on any Bank or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by
such Bank or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Bank or such other Recipient of making, converting to, continuing or maintaining
any Loan or of maintaining its obligation to make any such Loan, or to increase
the cost to such Bank, or such other Recipient of participating in, or to reduce
the amount of any sum received or receivable by such Bank or other Recipient
hereunder (whether of principal, interest or any other amount) then, upon
request of such Bank or other Recipient, Borrower will pay to such Bank or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Bank or other Recipient, as the case may be, for such additional
costs incurred or reduction suffered.

 

23



--------------------------------------------------------------------------------

(b) Certificates for Reimbursement. A certificate of a Bank setting forth the
amount or amounts necessary to compensate such Bank or its holding company, as
the case may be, as specified in paragraph (a) of this Section and delivered to
Borrower, shall be conclusive absent manifest error. Borrower shall pay such
Bank, the amount shown as due on any such certificate within 10 days after
receipt thereof.

(c) Delay in Requests. Failure or delay on the part of any Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Bank’s right to demand such compensation; provided that Borrower shall not be
required to compensate a Bank pursuant to this Section for any increased costs
incurred or reductions suffered more than nine months prior to the date that
such Bank notifies Borrower of the Change in Law giving rise to such increased
costs or reductions, and of such Bank’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).

Section 3.02 Tax Law, Etc.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of Borrower under any Loan Document shall be made without deduction
or withholding for any Taxes, except as required by applicable law. If any
applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section) the applicable Recipient receives
an amount equal to the sum it would have received had no such deduction or
withholding been made.

(b) Payment of Other Taxes by Borrower. Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Agent timely reimburse it for the payment of, any Other Taxes.

(c) Indemnification by Borrower. Borrower shall indemnify each Recipient, within
10 days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to Borrower by a Bank (with a copy to the Agent), or by the
Agent on its own behalf or on behalf of a Bank, shall be conclusive absent
manifest error.

 

24



--------------------------------------------------------------------------------

(d) Indemnification by the Banks. Each Bank shall severally indemnify the Agent,
within 10 days after demand therefor, for (i) any Indemnified Taxes attributable
to such Bank (but only to the extent that Borrower have not already indemnified
the Agent for such Indemnified Taxes and without limiting the obligation of
Borrower to do so), (ii) any Taxes attributable to such Bank’s failure to comply
with the provisions of Section 10.11 relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Bank, in
each case, that are payable or paid by the Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Bank by the Agent shall be conclusive absent
manifest error. Each Bank hereby authorizes the Agent to set off and apply any
and all amounts at any time owing to such Bank under any Loan Document or
otherwise payable by the Agent to the Bank from any other source against any
amount due to the Agent under this paragraph (d).

(e) Evidence of Payments. As soon as practicable after any payment of Taxes by
Borrower to a Governmental Authority pursuant to this Section 3.02, Borrower
shall deliver to the Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Agent.

(f) Status of Banks.

(i) Any Bank that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to
Borrower and the Agent, at the time or times reasonably requested by Borrower or
the Agent, such properly completed and executed documentation reasonably
requested by Borrower or the Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any Bank,
if reasonably requested by Borrower or the Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by Borrower
or the Agent as will enable Borrower or the Agent to determine whether or not
such Bank is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 3.02(f)(ii)(A), (ii)(B) and (ii)(D)
below) shall not be required if in the Bank’s reasonable judgment such
completion, execution or submission would subject such Bank to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Bank.

(ii) Without limiting the generality of the foregoing.

(A) any Bank that is a U.S. Person shall deliver to Borrower and the Agent on or
prior to the date on which such Bank becomes a Bank under this Agreement (and
from time to time thereafter upon the reasonable request of Borrower or the
Agent), executed originals of IRS Form W-9 certifying that such Bank is exempt
from U.S. federal backup withholding tax;

 

25



--------------------------------------------------------------------------------

(B) any Foreign Bank shall, to the extent it is legally entitled to do so,
deliver to Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Bank
becomes a Bank under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or the Agent), whichever of the following is
applicable:

(i) in the case of a Foreign Bank claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(ii) executed originals of IRS Form W-8ECI;

(iii) in the case of a Foreign Bank claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Bank is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of Borrower within
the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN; or

(iv) to the extent a Foreign Bank is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate acceptable to Borrower, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Bank is a partnership and one or more direct or
indirect partners of such Foreign Bank are claiming the portfolio interest
exemption, such Foreign Bank may provide a U.S. Tax Compliance Certificate on
behalf of each such direct and indirect partner;

(C) any Foreign Bank shall, to the extent it is legally entitled to do so,
deliver to Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Bank
becomes a Bank under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or the Agent), executed originals of any other
form prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit
Borrower or the Agent to determine the withholding or deduction required to be
made; and

(D) if a payment made to a Bank under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Bank were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in

 

26



--------------------------------------------------------------------------------

Section 1471(b) or 1472(b) of the Code, as applicable), such Bank shall deliver
to Borrower and the Agent at the time or times prescribed by law and at such
time or times reasonably requested by Borrower or the Agent such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by Borrower or the Agent as may be necessary for Borrower
and the Agent to comply with their obligations under FATCA and to determine that
such Bank has complied with such Bank’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Bank agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Borrower and the Agent in writing of
its legal inability to do so.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.02 (including by
the payment of additional amounts pursuant to this Section 3.02), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

(h) Survival. Each party’s obligations under this Section 3.02, Section 3.01,
Section 3.04 and Section 3.07 shall survive the resignation or replacement of
the Agent or any assignment of rights by, or the replacement of, a Bank, the
termination of the Commitments and the repayment, satisfaction or discharge of
all obligations under any Loan Document.

Section 3.03 Eurodollar Deposits Unavailable or Interest Rate Unascertainable.
In respect of any Eurodollar Loan, in the event that Agent shall have determined
that for Eurodollar Loans, that Dollar deposits in the relevant amount for the
relevant Interest Period for such Eurodollar Loan are not available to Agent in
the applicable Eurodollar market, or that, by reason of circumstances affecting
such market, adequate and reasonable means do not exist for ascertaining the
applicable LIBOR Rate applicable to such Interest Period, as the case may be,
Agent shall promptly give notice of such determination to Borrower and (a) any
notice of a conversion of an existing Base Rate Loan to a Eurodollar Loan shall
be deemed a notice to

 

27



--------------------------------------------------------------------------------

continue a Base Rate Loan, and (b) Borrower shall be obligated either to prepay,
or with respect to a Eurodollar Loan, to convert to a Base Rate Loan, any
outstanding Eurodollar Loan on the last day of the then current Interest Period
with respect thereto.

Section 3.04 Indemnity. Without prejudice to any other provisions of this
Article III, Borrower hereby agrees to indemnify each Bank against any loss or
expense that such Bank may sustain or incur as a consequence of any default by
Borrower in payment when due of any amount hereunder in respect of any
Eurodollar Loan, including, but not limited to, any loss of profit, premium or
penalty incurred by such Bank in respect of funds borrowed by it for the purpose
of making or maintaining such Eurodollar Loan, as determined by such Bank in the
exercise of its sole but reasonable discretion. A certificate as to any such
loss or expense shall be promptly submitted by such Bank to the Borrower and
shall, in the absence of manifest error, be conclusive and binding as to the
amount thereof.

Section 3.05 Changes in Law Rendering Eurodollar Loans Unlawful. If at any time
any Change in Law shall make it unlawful for any Bank to fund any Eurodollar
Loan that it is committed to make hereunder, the commitment of such Bank to fund
such Eurodollar Loan shall, upon the happening of such event, forthwith be
suspended for the duration of such illegality, and such Bank shall by written
notice to Borrower and Agent declare that its commitment with respect to such
Eurodollar Loan has been so suspended and, if and when such illegality ceases to
exist, such suspension shall cease and such Bank shall similarly notify Borrower
and Agent. If any such change shall make it unlawful for any Bank to continue in
effect the funding in the applicable Eurodollar market of any Eurodollar Loan
previously made by it hereunder, such Bank shall, upon the happening of such
event, notify Borrower, Agent and the other Banks thereof in writing stating the
reasons therefor, and the Borrower shall, on the earlier of (a) the last day of
the then current Interest Period or (b) if required by such law, regulation or
interpretation, on such date as shall be specified in such notice, either
convert such Eurodollar Loan (if a Eurodollar Loan) to a Base Rate Loan or
prepay such Eurodollar Loan to the Banks in full. Any such prepayment or
conversion shall be subject to the prepayment fees described in Section 2.04
hereof.

Section 3.06 Funding. Each Bank may, but shall not be required to, make
Eurodollar Loans hereunder with funds obtained outside the United States or such
Loans may be made through a branch or affiliate of any Bank.

Section 3.07 Capital Adequacy. If any Bank shall have determined, after the
Closing Date, that a Change in Law affecting such Bank or any lending office of
such Bank, if any, regarding capital adequacy (whether or not having the force
of law), has or will have the effect of reducing the rate of return on such
Bank’s capital as a consequence of its obligations hereunder to a level below
that which such Bank could have achieved but for such Change in Law (taking into
consideration such Bank’s policies or the policies of its holding company with
respect to capital adequacy) by an amount deemed by such Bank to be material,
then from time to time, within fifteen (15) days after demand by such Bank (made
within one hundred eighty (180) days of such Bank becoming aware of the reason
giving rise to such demand), with a copy to Agent, Borrower shall pay to such
Bank such additional amount or amounts as shall compensate such Bank for such
reduction. Each Bank shall designate a different lending office if such
designation will avoid the need for, or reduce the amount of, such compensation
and will not, in the

 

28



--------------------------------------------------------------------------------

judgment of such Bank, be otherwise disadvantageous to such Bank. A certificate
of any Bank claiming compensation under this Section and setting forth the
additional amount or amounts to be paid to it hereunder shall be conclusive in
the absence of manifest error. In determining such amount, such Bank may use any
reasonable averaging and attribution methods. Failure on the part of any Bank to
demand compensation for any reduction in return on capital with respect to any
period shall not constitute a waiver of such Bank’s rights to demand
compensation for any reduction in return on capital in such period or in any
other period. The protection of this Section shall be available to each Bank
regardless of any possible contention of the invalidity or inapplicability of
the law, regulation or other condition that shall have been imposed.

Section 3.08 Application of Provisions. Notwithstanding anything in this
Agreement to the contrary, no Bank shall demand compensation for any reduction
referred to in Section 3.01, Section 3.02, Section 3.03 or Section 3.07 hereof
if it shall not at the time be the general policy or practice of such Bank to
demand such compensation, payment or reimbursement in similar circumstances
under comparable provisions of other credit agreements.

Section 3.09 Replacement of Banks. If any Bank requests compensation under
Section 3.01 or Section 3.07, or if Borrower is required to pay any Indemnified
Taxes or additional amounts to any Bank or any Governmental Authority for the
account of any Bank pursuant to Section 3.07 or if any Bank is a Non-Consenting
Bank or if any Bank is a Defaulting Bank, then Borrower may, at its sole expense
and effort, upon notice to such Bank and the Agent, require such Bank to assign
and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.10), all of its
interests, rights (other than its existing rights to payments pursuant to
Section 3.01, Section 3.07 or Section 3.02) and obligations under this Agreement
and the related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Bank, if a Bank accepts such
assignment); provided that:

(i) Borrower shall have paid to the Agent the assignment fee (if any) specified
in Section 10.10;

(ii) such Bank shall have received payment of an amount equal to the outstanding
principal of its Loans accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents (including
any amounts under Section 3.04) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or Borrower (in the case of
all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 3.01, Section 3.07 or payments required to be made pursuant to
Section 3.02, such assignment will result in a reduction in such compensation or
payments thereafter;

(iv) such assignment does not conflict with applicable law; and

(v) in the case of any assignment resulting from a Bank becoming a
Non-Consenting Bank or a Defaulting Bank, the applicable assignee shall have
consented to the applicable amendment, waiver or consent.

 

29



--------------------------------------------------------------------------------

A Bank shall not be required to make any such assignment or delegation if, prior
thereto, as a result of a waiver by such Bank or otherwise, the circumstances
entitling Borrower to require such assignment and delegation cease to apply.

ARTICLE IV.

CONDITIONS PRECEDENT

Notwithstanding the execution of this Agreement and the other Loan Documents on
the Closing Date, the effectiveness of this Agreement and the obligation of the
Banks to make the Loan is subject to Borrower satisfying each of the following
conditions on the Closing Date or on before the Effective Date (as noted below),
each in form and substance reasonably satisfactory to Agent:

Section 4.01 Loan Documents. On the Closing Date, Borrower shall have executed
and delivered to (i) Agent, this Agreement, and each of the Loan Documents, and
(ii) each Bank, its Note.

Section 4.02 Officer’s Certificate, Resolutions, Organizational Documents. On
the Closing Date, Borrower shall have delivered to each Bank an officer’s
certificate certifying the names of the officers of Borrower authorized to sign
the Loan Documents, together with the true signatures of such officers and
certified copies of (a) the resolutions of the board of directors of Borrower
evidencing authorization of the transactions contemplated by the Loan Documents,
and (b) the Organizational Documents of Borrower.

Section 4.03 Legal Opinion. On the Closing Date, Borrower shall have delivered
to Agent an opinion of counsel for Borrower dated the Closing Date.

Section 4.04 Good Standing Certificate. On the Closing Date, Borrower shall have
delivered to Agent a good standing certificate, issued on or about the Closing
Date by the Secretary of State of Ohio.

Section 4.05 Agent Fee Letter; Legal Fees. Borrower shall have (a) paid to Agent
the fees described in the Agent Fee Letter on the Closing Date and the Effective
Date, as applicable, (b) paid all legal fees and expenses of Agent in connection
with the preparation and negotiation of the Loan Documents incurred prior to the
Closing Date on the Closing Date, and (c) paid all legal fees and expenses of
Agent in connection with the preparation and negotiation of the Loan Documents
incurred on and after the Closing Date through the Effective Date on the
Effective Date.

Section 4.06 Closing Certificate. On the Effective Date, Borrower shall have
delivered to Agent and the Banks an officer’s certificate certifying that, as of
the Effective Date, (a) all conditions precedent set forth in this Article IV
have been satisfied, (b) no Default or Event of Default exists nor immediately
after the making of the Loan will exist, (c) each of the representations and
warranties contained in Article VI hereof are true and correct as of the
Effective Date, and (d) no material adverse change has occurred in the financial
condition or operations of the Companies since October 31, 2013.

 

30



--------------------------------------------------------------------------------

Section 4.07 No Material Adverse Change. As of the Effective Date, no material
adverse change, in the opinion of Agent, shall have occurred in the financial
condition or operations of the Companies since October 31, 2013.

Section 4.08 Regulatory Approvals. As of the Effective Date, all regulatory
approvals and licenses necessary for the financing shall have been completed and
there shall be an absence of any legal or regulatory prohibitions or
restrictions.

Section 4.09 Avalon Purchase Agreement. On or prior to the Effective Date,
Borrower shall have provided to Agent an executed copy of the Avalon Purchase
Agreement (including all amendments, supplements, schedules and exhibits
thereto).

Section 4.10 Consummation of Acquisition. On the Effective Date, Borrower shall
have provided to Agent evidence of consummation of the Avalon Acquisition.

Section 4.11 Miscellaneous. On or prior to the Effective Date, Borrower shall
have provided to Agent such other items and shall have satisfied such other
conditions as may be reasonably agreed to by Agent and Borrower.

ARTICLE V.

COVENANTS

Borrower agrees that until all of the Debt shall have been paid in full,
Borrower shall perform and observe, and shall cause each other Company to
perform and observe, each of the following provisions:

Section 5.01 Money Obligations. Borrower covenants that it will, and shall cause
each of its Subsidiaries to, pay in full (a) prior in each case to the date when
penalties would attach, all taxes, assessments and governmental charges and
levies (except only those so long as and to the extent that the same shall be
contested in good faith by appropriate and timely proceedings and for which
adequate reserves have been established in accordance with GAAP) for which it
may be or become liable or to which any or all of its properties may be or
become subject and the failure to pay would have a Material Adverse Effect;
(b) all of its wage obligations to any employees required to be paid in
compliance with the Fair Labor Standards Act (29 U.S.C. §§206-207) or any
comparable provisions and the failure to pay would have a Material Adverse
Effect; and (c) all of its other obligations calling for the payment of money
(except only those so long as and to the extent that the same shall be contested
in good faith and for which adequate reserves have been established in
accordance with GAAP) before such payment becomes overdue and the failure to pay
(i) would constitute a Default or Event of Default hereunder or (ii) have a
Material Adverse Effect.

Section 5.02 Financial Statements. Borrower covenants that it will deliver to
each Bank:

(a) within forty-five (45) days after the end of each of the first three
(3) quarter-annual periods of each fiscal year of Borrower, balance sheets of
Borrower as of the end of such period and statements of income (loss),
stockholders’ equity and cash flow for the quarter and fiscal year to date
periods, all prepared on a Consolidated basis, in accordance with GAAP and in
form and detail satisfactory to the Required Banks and certified by a Financial
Officer of Borrower;

 

31



--------------------------------------------------------------------------------

(b) within ninety (90) days after the end of each fiscal year of Borrower,
(i) an annual audit report of Borrower for that year prepared on a Consolidated
and consolidating (but only as to Borrower and its Subsidiaries) basis, in
accordance with GAAP, and in form and detail satisfactory to the Required Banks
and certified by an independent public accountant satisfactory to the Required
Banks, which report shall include balance sheets and statements of income
(loss), stockholders’ equity and cash-flow for that period, provided that
delivery of Borrower’s annual report for any fiscal year of Borrower on Form
10-K as filed with the SEC shall satisfy the requirements of this subpart
(b)(i), and (ii) a certificate by such accountant setting forth the Defaults and
Events of Default coming to its attention during the course of its audit or, if
none, a statement to that effect;

(c) concurrently with the delivery of the financial statements in (a) and
(b) above, a Compliance Certificate;

(d) as soon as available, copies of all notices, reports, definitive proxy
statements and other documents that are publicly available and sent by Borrower
to its shareholders, to the holders of any of its debentures or bonds or the
trustee of any indenture securing the same or pursuant to which they are issued,
or sent by Borrower (in final form) to any securities exchange or over the
counter authority or system, or to the SEC or any similar federal agency having
regulatory jurisdiction over the issuance of Borrower’s securities; provided
that publication of any of the foregoing items with the SEC shall satisfy the
requirements of this subpart (d); and

(e) within ten (10) days of the written request of Agent or any Bank (with such
request being made through Agent), such other information about the financial
condition, properties and operations of any Company as Agent may from time to
time reasonably request (but subject to any applicable law and, upon request of
Borrower, subject to customary confidentiality provisions), which information
shall be submitted in form and detail satisfactory to Agent and certified by a
Financial Officer of the Company or Companies in question. Within twenty
(20) days after the Effective Date, Borrower shall provide a Lien search with
respect to the Avalon Acquisition in acceptable scope and with results
consistent with the representations in the Avalon Acquisition Agreement.

Documents required to be delivered pursuant to Section 5.02(a) or (b) (to the
extent that any such documents are included in materials otherwise filed with
the SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which Borrower posts such documents, or
provides a link thereto on Borrower’s website on the Internet at the website
address; or (ii) on which such documents are posted on Borrower’s behalf on an
Internet website, if any, to which each Bank and the Agent have access (whether
a commercial, third-party website or whether sponsored by the Agent); provided
that: (i) Borrower shall deliver paper copies of such documents to the Agent or
any Bank that requests Borrower to deliver such paper copies until a written
request to cease delivering paper copies is given by the Agent or such Bank and
(ii) Borrower shall notify the Agent and each Bank (by telecopier or electronic
mail) of the posting of any such documents and provide to the Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.

 

32



--------------------------------------------------------------------------------

Section 5.03 Records. Borrower covenants that it will, and will cause each
material Subsidiary to, at all times maintain true and complete records and
books of account, including, without limiting the generality of the foregoing,
appropriate reserves for possible losses and liabilities, all in accordance with
GAAP (solely to the extent such material Subsidiaries must comply with GAAP for
purposes of the Consolidated financial statements).

Section 5.04 Franchises. Borrower will and shall cause each of its Subsidiaries
to preserve and maintain at all times its existence, rights and franchises,
except as otherwise permitted pursuant to Section 5.09 hereof; provided that
Borrower shall not be required to preserve or maintain such rights or franchises
where the failure to do so will not have a Material Adverse Effect.

Section 5.05 ERISA Compliance. None of Borrower or its Subsidiaries shall incur
any material accumulated funding deficiency within the meaning of ERISA, or any
material liability to the PBGC, established thereunder in connection with any
ERISA Plan. Borrower shall promptly notify each Agent of any material taxes
assessed, proposed to be assessed or that Borrower has reason to believe may be
assessed against Borrower or any of its Subsidiaries by the Internal Revenue
Service with respect to any ERISA Plan. As used in this Section “material” means
the measure of a matter of significance that shall be determined as being an
amount equal to five percent (5%) of the Consolidated Total Assets of Borrower.

Section 5.06 Financial Covenants.

(a) Leverage Ratio. Borrower covenants that it shall not suffer or permit the
Leverage Ratio to exceed 3.50 to 1.00.

(b) Interest Coverage Ratio. Borrower covenants that it shall not suffer or
permit the Interest Coverage Ratio to be less than 3.00 to 1.00.

Section 5.07 Indebtedness. Borrower covenants that it will not and shall not
permit any of its Subsidiaries to create, incur or have outstanding any
Indebtedness of any kind; provided, that this Section 5.07 shall not apply to:

(a) Loans or any Indebtedness under this Agreement;

(b) the unsecured Indebtedness under the Existing Syndicated Credit Agreement in
an aggregate principal amount not to exceed Seven Hundred Fifty Million Dollars
($750,000,000);

(c) the unsecured Indebtedness of Borrower under the 2011 NYLIM Note Purchase
Agreement in an aggregate principal amount not to exceed One Hundred Seventy
Five Million Dollars ($175,000,000);

(d) the unsecured Indebtedness under the 2012 Senior Notes Purchase Agreement in
an aggregate amount not to exceed Two Hundred Million Dollars ($200,000,000);

 

33



--------------------------------------------------------------------------------

(e) the unsecured Indebtedness of Borrower owing to The Bank of Tokyo-Mitsubishi
UFJ, Ltd. up to the Dollar Equivalent of One Billion Japanese Yen
(¥1,000,000,000);

(f) the unsecured Indebtedness under the Nordson Holdings S.a.r.l.- BTMU Credit
Agreement in an aggregate amount not to exceed of One Hundred Million Euros
(€100,000,000);

(g) loans or capital leases to Borrower or any of its Subsidiaries for the
purchase or lease of fixed assets, which loans or leases are secured by the
assets being purchased or leased, so long as the aggregate then outstanding
principal amount of all such loans and leases for Borrower and its Subsidiaries
do not exceed the greater of (a) One Hundred Million Dollars ($100,000,000) and
(b) an amount equal to five percent (5%) of Consolidated Total Assets at any
time;

(h) Indebtedness owed by Borrower or a Subsidiary (other than the Receivables
Subsidiary) to Borrower or another Subsidiary (other than the Receivables
Subsidiary);

(i) Indebtedness of the Receivables Subsidiary under the Permitted Receivables
Facility, so long as (a) the funded amount, together with any other Indebtedness
thereunder, does not exceed the greater of (1) Two Hundred Million Dollars
($200,000,000) and (2) an amount equal to ten percent (10%) of Consolidated
Total Assets at any time, and (b) Borrower provides a copy of the documents
evidencing such transaction to the Agent; and

(j) additional Indebtedness of Borrower or any Subsidiary, to the extent not
otherwise permitted pursuant to any of the foregoing clauses of this
Section 5.07, so long as (i) Borrower will be in pro forma compliance as of the
applicable measurement period with Section 5.06 hereof after giving effect to
the incurrence of such Indebtedness and (ii) no Event of Default shall exist
prior to or after giving effect to the incurrence of any such Indebtedness.

Section 5.08 Liens. Borrower covenants and warrants that it will not, and will
not permit any Subsidiary to create, assume or suffer to exist any Lien upon any
of its property or assets, whether now owned or hereafter acquired; provided
that this Section 5.08 shall not apply to the following:

(a) Liens for taxes not yet due or that are being actively contested in good
faith by appropriate proceedings and for which adequate reserves have been
established in accordance with GAAP;

(b) other statutory Liens incidental to the conduct of its business or the
ownership of its property and assets that (a) were not incurred in connection
with the borrowing of money or the obtaining of advances or credit, and (b) do
not in the aggregate materially detract from the value of its property or assets
or materially impair the use thereof in the operation of its business;

(c) easements or other minor defects or irregularities in title of real property
not interfering in any material respect with the use of such property in the
business of Borrower or any of its Subsidiaries;

 

34



--------------------------------------------------------------------------------

(d) any Lien granted to Agent, for the benefit of the Banks;

(e) Liens on fixed assets securing the loans or capital leases pursuant to
Section 5.07(g) hereof, provided that such Lien only attaches to the property
being acquired or leased plus any such Liens existing on the date hereof;

(f) Liens on the Receivables Related Assets in connection with the Permitted
Receivables Facility securing the obligations under the Permitted Receivables
Facility; and

(g) any other Liens, to the extent not otherwise permitted pursuant to clauses
(a) through (f) hereof, so long as the aggregate then outstanding amount of
Priority Indebtedness does not exceed at any time, for Borrower and all
Subsidiaries, an amount equal to fifteen percent (15%) of Consolidated Total
Assets.

Borrower shall not, and shall not permit any Subsidiary (other than the
Receivables Subsidiary) to, enter into any Material Indebtedness Agreement
(other than any contract or agreement entered into in connection with the
Indebtedness permitted to be incurred pursuant to paragraph 5.07(b), (c), (d),
(e), (f), (g) (but only with respect to the assets the subject thereof), or
(j) hereof) that would prohibit Agent or the Banks from acquiring a security
interest, mortgage or other Lien on, or a collateral assignment of, any of the
property or assets of Borrower or any of Subsidiaries.

Section 5.09 Merger and Sale of Assets. Borrower covenants that it will not, and
will not permit any Subsidiary to, merge or consolidate with any other Person,
or sell, lease or transfer or otherwise dispose of any assets to any Person
other than in the ordinary course of business, except that, if no Default or
Event of Default shall then exist or immediately thereafter shall begin to
exist:

(a) any Subsidiary (other than the Receivables Subsidiary) may merge with
(a) Borrower (provided that Borrower shall be the continuing or surviving
Person), or (b) any other Subsidiary (other than the Receivables Subsidiary);

(b) Borrower may sell, lease, transfer or otherwise dispose of any of its assets
to any Subsidiary (other than the Receivables Subsidiary) and any Subsidiary
(other than the Receivables Subsidiary) may sell, lease, transfer or otherwise
dispose of any of its assets to (a) Borrower, or (b) any Subsidiary (other than
the Receivables Subsidiary);

(c) in addition to any sale, lease, transfer or other disposition permitted
pursuant to clauses (a) and (b) above, Borrower and any Subsidiary may sell
accounts receivables and related rights to the Receivables Subsidiary in
connection with the Permitted Receivables Facility;

(d) Borrower may consummate the Avalon Acquisition and any merger or
consolidation that constitutes an Acquisition permitted pursuant to Section 5.10
hereof; and

(e) in addition to any sale, lease, transfer or other disposition permitted
pursuant to clauses (a) through (d) above, Borrower or any Subsidiary (other
than the Receivables Subsidiary) may sell, lease, transfer or otherwise dispose
of any of its assets to any

 

35



--------------------------------------------------------------------------------

Person so long as the aggregate amount of all such assets sold, leased,
transferred or otherwise disposed of by Borrower and all of its Subsidiaries
does not exceed an amount equal to eleven percent (11.0%) of Consolidated Total
Assets during any two consecutive fiscal years of Borrower.

Section 5.10 Acquisitions. Borrower covenants that it will not, and will not
permit any Subsidiary to, effect an Acquisition, except that Borrower or any
Subsidiary (other than the Receivables Subsidiary) may (a) effect the Avalon
Acquisition and (b) effect any additional Acquisition provided that (i) if such
Acquisition is a merger or consolidation with Borrower, Borrower shall be the
surviving entity and if such Acquisition is a merger or consolidation with a
Subsidiary, then the surviving entity shall be a Subsidiary on the consummation
thereof; (ii) the Board of Directors (or equivalent governing body) of the
Person acquired shall have approved such Acquisition; and (iii) no Default or
Event of Default shall then exist or immediately thereafter shall begin to
exist.

Section 5.11 Affiliate Transactions. Borrower covenants that it will not, and
will not permit any Subsidiary to, directly or indirectly, enter into or permit
to exist any transaction (including, without limitation, the purchase, sale,
lease or exchange of any property or the rendering of any service) with any
Affiliate of Borrower or its Subsidiaries on terms that are less favorable to
Borrower or such Subsidiary, as the case may be, than those that might be
obtained at the time in a transaction with a non-Affiliate; provided, however,
that the foregoing shall not prohibit (i) the payment of customary and
reasonable directors’ fees to directors who are not employees of Borrower or its
Subsidiaries or any Affiliate thereof; or (ii) any transaction, including, but
not limited to the transactions contemplated pursuant to the Permitted
Receivables Facility, between Borrower and an Affiliate that Borrower reasonably
determines in good faith is beneficial to Borrower and its Affiliates as a whole
and that is not entered into for the purpose of hindering the exercise by the
Agent or any Bank of its rights or remedies under this Agreement or any other
Loan Document.

Section 5.12 Regulations U and X. No Company shall take any actions that would
result in any non-compliance of the Loans with Regulations U and X, or any other
applicable regulation, of the Board of Governors of the Federal Reserve System.

Section 5.13 Notice. Borrower covenants that it will promptly notify the Agent
and the Banks whenever, to the knowledge of a Financial Officer (a) any Default
or Event of Default is likely to occur hereunder, (b) any default, or event with
which the passage of time or the giving of notice, or both, would cause a
default, shall have occurred under any Material Indebtedness Agreement
(including, without limitation, the Note Purchase Agreements so long as each is
a Material Indebtedness Agreement), or (c) any Reportable Compliance Event.

Section 5.14 Environmental Compliance. Except where the failure to do so would
not have or result in a Material Adverse Effect, Borrower covenants that it
will, and shall cause each Subsidiary to, (i) comply in all respects with any
and all Environmental Laws including, without limitation, all Environmental Laws
in jurisdictions in which Borrower or any Subsidiary owns or operates a facility
or site, arranges for disposal or treatment of hazardous substances, solid waste
or other wastes, accepts for transport any hazardous substances, solid waste or
other wastes or holds any interest in real property or otherwise and (ii) not
allow the release or disposal of

 

36



--------------------------------------------------------------------------------

hazardous waste, solid waste or other wastes on, under or to any real property
in which Borrower or any of its Subsidiaries holds any interest or performs any
of its operations, in violation of any Environmental Law. Borrower shall defend,
indemnify and hold the Agent and the Banks harmless against all costs, expenses,
claims, damages, penalties and liabilities of every kind or nature whatsoever
(including attorneys’ fees) arising out of or resulting from the noncompliance
of Borrower or any of its Subsidiaries with any Environmental Law. Such
indemnification shall survive any termination of this Agreement.

Section 5.15 Restricted Payments. Borrower covenants that it will not make or
commit itself to make any Restricted Payment if an Default or Event of Default
shall then exist or immediately thereafter shall begin to exist.

Section 5.16 Use of Proceeds. Borrower’s use of the proceeds of the Loans shall
be solely as required in Section 2.02(f) hereof.

Section 5.17 Restrictive Agreements. Except as set forth in this Agreement,
Borrower covenants that it will not, and will not permit any Subsidiary
(excluding the Receivable Subsidiary) to, directly or indirectly, create or
otherwise cause or suffer to exist or become effective any encumbrance or
restriction on the ability of any Subsidiary (excluding the Receivables
Subsidiary) to (a) make, directly or indirectly, any Capital Distribution to
Borrower; (b) make, directly or indirectly, loans or advances or capital
contributions to Borrower; or (c) transfer, directly or indirectly, any of the
properties or assets of such Subsidiary (excluding the Receivables Subsidiary)
to Borrower, except for such encumbrances or restrictions existing under or by
reason of (1) applicable law, (2) customary non-assignment provisions in leases
or other agreements entered in the ordinary course of business and consistent
with past practices, (3) customary restrictions in security agreements or
mortgages securing Indebtedness of Borrower or its Subsidiaries to the extent
such restrictions only restrict the transfer of the property subject to such
security agreement or mortgage or (4) customary and reasonable restrictions in
agreements necessary to obtain loans and credit facilities so long as such
restrictions do not materially encumber the ability of the Subsidiaries taken as
a whole to make Capital Distributions.

Section 5.18 Guaranties of Payment; Guaranty Under Material Indebtedness
Agreement. Borrower covenants that it will not permit any Subsidiary to become a
Guarantor in respect of any Indebtedness under a Material Indebtedness Agreement
(including, without limitation, the Existing Syndicated Credit Agreement or the
Note Purchase Agreements, so long as each is a Material Indebtedness Agreement)
unless, prior to or concurrently therewith (i) Borrower shall have caused each
such Subsidiary to execute and deliver to the Agent and the Banks a guaranty of
payment, in form and substance substantially similar to form of guaranty
furnished under such Material Indebtedness Agreement and otherwise completed in
a manner satisfactory to the Agent, accompanied by a certificate of the
Secretary or Assistant Secretary of such Subsidiary certifying such Subsidiary’s
charter and by-laws (or comparable governing documents), resolutions of the
board of directors (or comparable governing body) of such Subsidiary authorizing
the execution and delivery of such guaranty agreement and incumbency and
specimen signatures of the officers of such Subsidiary executing such documents
and (ii) if any holder of any Indebtedness under the Material Indebtedness
Agreement shall be or become a party to an intercreditor agreement with any
other holder of any Indebtedness under any other

 

37



--------------------------------------------------------------------------------

Material Indebtedness Agreement, then all holders of Indebtedness under any
other Material Indebtedness Agreement with respect to which any Subsidiary is a
Guarantor shall have entered into an intercreditor agreement in form and
substance customary and appropriate for such agreement and otherwise reasonably
satisfactory to the Agent.

Section 5.19 Pari Passu Ranking. Borrower covenants that its obligations under
this Agreement shall, and that it will, and will cause each Subsidiary to, take
all necessary action to ensure that the obligations of Borrower under this
Agreement shall, at all times rank at least pari passu in right of payment (to
the fullest extent permitted by law) with all other senior unsecured
Indebtedness of Borrower and its Subsidiaries.

Section 5.20 Terrorism Sanctions Regulations. Borrower covenants that it will
not, and will not permit any Subsidiary to, (i) become a Person described or
designated in the Specially Designated Nationals and Blocked Persons List of the
Office of Foreign Assets Control or in Section 1 of the Anti-Terrorism Order or
(ii) be in violation of any law, regulation, or list of any government agency
(including, without limitation, the U.S. Office of Foreign Asset Control list,
Executive Order No. 13224 or the USA Patriot Act) that prohibits or limits the
conduct of business with or the receiving of funds, goods or services to or for
the benefit of certain Persons specified therein or that prohibits or limits any
Bank from making Loans hereunder to Borrower or from otherwise conducting
business with Borrower or any Subsidiaries.

Section 5.21 Most Favored Lender. Borrower covenants that it will not amend,
modify or waive (an “Amendment”) any term or provision of the Existing
Syndicated Credit Agreement that is also contained in this Agreement or amend
the Existing Syndicated Credit Agreement to add any additional term or provision
thereto (any such modified, waived or added term or provision, an “MFL
Provision”) unless, prior to the effectiveness of such Amendment, Borrower has
notified Agent of such Amendment and, if requested by Agent, caused to be
executed and delivered, reasonably simultaneously with the effectiveness of such
Amendment to the Existing Syndicated Credit Agreement at Borrower’s expense
(including the reasonable fees and expenses of counsel for Agent), an amendment
to this Agreement, in form and substance satisfactory to Agent and the Required
Bank(s), to similarly amend such term or provision in this Agreement or to add
such term or provision to this Agreement, as the case may be. If, as a result of
this Section 5.21, either (i) this Agreement is amended to change or add any MFL
Provision or (ii) any MFL Provision in the Existing Syndicated Credit Agreement
is amended to a less restrictive level (including eliminated) or (b) Borrower
and its Subsidiaries are no longer bound by the amended or added covenant in the
such Existing Syndicated Credit Agreement that caused such MFL Provision to be
amended or added to this Agreement, as the case may be, and provided that (a) no
Default or Event of Default then exists, and (b) if any Credit Related Fee has
been given to any party to such Existing Syndicated Credit Agreement in
connection with any Amendment, the Banks shall have received such Credit Related
Fee in a proportionate amount based upon the relative Commitments and
outstanding principal amount of the Loans under this Agreement and of the
Indebtedness outstanding under the Existing Syndicated Credit Agreement, then
this Agreement shall, without any further action on the part of Borrower or any
Bank, be deemed to be amended automatically to amend or to delete such MFL
Provisions. For purposes hereof, a “Credit Related Fee” with respect to any
Amendment shall mean any fee paid in connection with such Amendment; provided
that any amounts paid (1) for the reimbursement of out-of-pocket expenses
relating to preparing such amendment, (2) for an extension and related
modifications in

 

38



--------------------------------------------------------------------------------

the ordinary course of the term of the Existing Syndicated Credit Agreement, or
(3) to the extent paid to the agent(s) for the lenders under the Existing
Syndicated Credit Agreement in such agent’s capacity as such or for
out-of-pocket fees and expenses of the agent(s) on its behalf or on behalf of
other lenders, shall not be “Credit Related Fees”.

Section 5.22 Absence of Swaps. Borrower covenants that it will not consummate,
nor permit any of its Subsidiaries to consummate, any Swap which would
constitute Debt under this Agreement.

ARTICLE VI.

REPRESENTATIONS AND WARRANTIES

Borrower solely as to itself and, to the extent set forth below, on behalf of
each of its Subsidiaries represents and warrants that the statements set forth
in this Article VI are true, correct and complete.

Section 6.01 Organization; Subsidiary Preferred Equity. Borrower is a
corporation duly organized and existing in good standing under the laws of the
State of Ohio, and each Subsidiary is duly organized and existing in good
standing under the laws of the jurisdiction in which it is organized. Borrower
and each of its Subsidiaries have duly qualified or been duly licensed, and are
authorized to do business and are in good standing, in each jurisdiction in
which the ownership of their respective properties or the nature of their
respective businesses makes such qualification or licensing necessary and in
which the failure to be so qualified or licensed could be reasonably likely to
have a Material Adverse Effect. No Subsidiary has any outstanding shares of any
class of capital stock or other equity interests which has priority over any
other class of capital stock or other equity interests of such Subsidiary as to
dividends or distributions or in liquidation except as may be owned beneficially
and of record by Borrower or a Wholly-Owned Subsidiary. Each Subsidiary’s legal
name and its state or jurisdiction of organization has been set forth in
Borrower’s most recent annual report on Form 10-K (excluding for any Subsidiary
organized or no longer in existence since the date thereof). As of the date of
this Agreement, no Subsidiary is a Guarantor with respect to any Indebtedness
under any Material Indebtedness Agreement.

Section 6.02 Power and Authority. Borrower and each Subsidiary has all requisite
corporate, limited liability company or partnership, as the case may be, power
to own or hold under lease and operate their respective properties which it
purports to own or hold under lease and to conduct its business as currently
conducted and as currently proposed to be conducted. Borrower has all requisite
corporate power to execute, deliver and perform its obligations under this
Agreement and other Loan Documents. The execution, delivery and performance of
this Agreement and the other Loan Documents has been duly authorized by all
requisite corporate action, and this Agreement and the other Loan Documents have
been duly executed and delivered by authorized officers of Borrower and are
valid obligations of Borrower, legally binding upon and enforceable against
Borrower in accordance with their terms, except as such enforceability may be
limited by (i) bankruptcy, insolvency, reorganization or other similar laws
affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law). The execution, delivery and performance of
the Loan Documents will not violate any applicable law,

 

39



--------------------------------------------------------------------------------

conflict with or result in any breach in any of the provisions of, or constitute
a default under, or result in the creation of any Lien (other than Liens
permitted under Section 5.08 hereof) upon any assets or property of any Company
under the provisions of such Company’s Organizational Documents or any
agreement.

Section 6.03 Compliance with Laws. Each Company:

(a) holds permits, certificates, licenses, orders, registrations, franchises,
authorizations, and other approvals from federal, state, local, and foreign
governmental and regulatory bodies necessary for the conduct of its business and
is in compliance with all applicable laws relating thereto except where the
failure to do so would not have a Material Adverse Effect;

(b) is in compliance with all federal, state, local, or foreign applicable
statutes, rules, regulations, and orders including, without limitation, those
relating to environmental protection, occupational safety and health, and equal
employment practices, except where the failure to do so would not have a
Material Adverse Effect; and

(c) is not in violation of or in default under any agreement to which it is a
party or by which its assets are subject or bound, except to the extent that any
such violation or default would not have a Material Adverse Effect.

Section 6.04 Litigation and Administrative Proceedings. Except as disclosed on
Schedule 6.04 hereto, as to any of which, individually or in the aggregate, if
determined adversely, would not have a Material Adverse Effect, there are (a) no
lawsuits, actions, investigations, or other proceedings pending or threatened
against any Company, or in respect of which any Company may have any liability,
in any court or before any governmental authority, arbitration board, or other
tribunal, (b) no orders, writs, injunctions, judgments, or decrees of any court
or government agency or instrumentality to which any Company is a party or by
which the property or assets of any Company are bound, and (c) no grievances,
disputes, or controversies outstanding with any union or other organization of
the employees of any Company, or threats of work stoppage, strike, or pending
demands for collective bargaining.

Section 6.05 Title to Assets. Each Company has good title to and ownership of
all property it purports to own, which property is free and clear of all Liens,
except those permitted under Section 5.08 hereof or which the failure to have
good title would not have a Material Adverse Effect.

Section 6.06 Liens and Security Interests. On and after the Closing Date, except
for Liens permitted pursuant to Section 5.08 hereof, (a) there is no financing
statement outstanding covering any personal property of any Company, other than
a financing statement in favor of Agent, for the benefit of the Banks, if any;
(b) there is no mortgage outstanding covering any real property of any Company,
other than a mortgage in favor of Agent, for the benefit of the Banks, if any;
and (c) no real or personal property of any Company is subject to any security
interest or Lien of any kind other than any security interest or Lien that may
be granted to Agent, for the benefit of the Banks. No Company (other than the
Receivables Subsidiary) has entered into any contract or agreement that exists
on or after the Closing Date (other than any contract or

 

40



--------------------------------------------------------------------------------

agreement entered into in connection with the Indebtedness permitted to be
incurred pursuant to Section 5.07(b), (c), (d), (e), (f), (g) (but only with
respect to the assets the subject thereof) or (j) hereof) that would prohibit
Agent or the Banks from acquiring a security interest, mortgage or other Lien
on, or a collateral assignment of, any of the property or assets of any Company.

Section 6.07 Tax Returns. All foreign, federal, state and local tax returns and
other reports required by law to be filed in respect of the income, business,
properties and employees of each Company have been filed and all taxes,
assessments, fees and other governmental charges that are due and payable have
been paid, except as otherwise permitted herein or the failure to do so does not
and will not cause or result in a Material Adverse Effect. The provision for
taxes on the books of each Company is adequate for all years not closed by
applicable statutes and for the current fiscal year.

Section 6.08 Environmental Laws. Each Company is in compliance with any and all
Environmental Laws, including, without limitation, all Environmental Laws in all
jurisdictions in which any Company owns or operates, or has owned or operated, a
facility or site, arranges or has arranged for disposal or treatment of
hazardous substances, solid waste or other wastes, accepts or has accepted for
transport any hazardous substances, solid waste or other wastes or holds or has
held any interest in real property or otherwise, except where the failure to so
comply would not have a Material Adverse Effect. No litigation or proceeding
arising under, relating to or in connection with any Environmental Law is
pending or, to the best knowledge of each Company, threatened, against any
Company, any real property in which any Company holds or has held an interest or
any past or present operation of any Company that, if determined adversely,
would have a Material Adverse Effect. No release, threatened release or disposal
of hazardous waste, solid waste or other wastes is occurring, or has occurred
(other than those that are currently being cleaned up in accordance with
Environmental Laws), on, under or to any real property in which any Company
holds any interest or performs any of its operations, in violation of any
Environmental Law and that would have a Material Adverse Effect. As used in this
Section, “litigation or proceeding” means any demand, claim, notice, suit, suit
in equity, action, administrative action, investigation or inquiry whether
brought by any governmental authority, private Person or otherwise.

Section 6.09 Employee Benefit Plans. No ERISA Event has occurred or is expected
to occur with respect to an ERISA Plan. Full payment has been made of all
amounts which a Controlled Group member is required, under applicable law or
under the governing documents, to have been paid as a contribution to or a
benefit under each ERISA Plan. The liability of each Controlled Group member
with respect to each ERISA Plan has been fully funded based upon reasonable and
proper actuarial assumptions, has been fully insured, or has been fully reserved
for on its financial statements. No changes have occurred or are expected to
occur that would cause a material increase in the cost of providing benefits
under the ERISA Plan. With respect to each ERISA Plan that is intended to be
qualified under Code Section 401(a): (a) the ERISA Plan and any associated trust
operationally comply with the applicable requirements of Code Section 401(a),
(b) the ERISA Plan and any associated trust have been amended to comply with all
such requirements as currently in effect, other than those requirements for
which a retroactive amendment can be made within the “remedial amendment period”
available under Code Section 401(b) (as extended under Treasury Regulations and
other Treasury pronouncements upon which taxpayers may rely), (c) the ERISA Plan
and any associated trust have received a favorable

 

41



--------------------------------------------------------------------------------

determination letter from the Internal Revenue Service stating that the ERISA
Plan qualifies under Code Section 401(a), that the associated trust qualifies
under Code Section 501(a) and, if applicable, that any cash or deferred
arrangement under the ERISA Plan qualifies under Code Section 401(k), unless the
ERISA Plan was first adopted at a time for which the above-described “remedial
amendment period” has not yet expired, (d) the ERISA Plan currently satisfies
the requirements of Code Section 410(b), without regard to any retroactive
amendment that may be made within the above-described “remedial amendment
period”, and (e) no contribution made to the ERISA Plan is subject to an excise
tax under Code Section 4972. With respect to any Pension Plan (except to the
extent set forth in footnote 4 to Borrower’s Consolidated financial statements
for the fiscal year ended October 31, 2006), the “accumulated benefit
obligation” of Controlled Group members with respect to the Pension Plan (as
determined in accordance with Statement of Accounting Standards No. 87,
“Employers’ Accounting for Pensions”, as applicable to Borrower from time to
time) does not exceed the fair market value of Pension Plan assets.

Section 6.10 Consents or Approvals. No consent, approval or authorization of, or
filing, registration or qualification with, any governmental authority or any
other Person is required to be obtained or completed by Borrower in connection
with the execution, delivery or performance of any of the Loan Documents that
has not already been obtained or completed.

Section 6.11 Solvency. Borrower has received consideration that is the
reasonable equivalent value of the obligations and liabilities that Borrower has
incurred to the Banks. The Borrower is not insolvent as defined in any
applicable state or federal statute, nor will Borrower be rendered insolvent by
the execution and delivery of the Loan Documents to Agent and the Banks. The
Borrower is not engaged or about to engage in any business or transaction for
which the assets retained by it are or will constitute unreasonably small
capital, taking into consideration the obligations to Agent and the Banks
incurred hereunder. The Borrower does not intend to, nor does it believe that it
will, incur debts beyond its ability to pay such debts as they mature.

Section 6.12 Financial Statements. The Consolidated financial statements of
Borrower for the fiscal year ended October 31, 2013 and the quarter ended on or
about April 30, 2014 that are available to the Agent and the Banks, are true and
complete, have been prepared in accordance with GAAP, and fairly present the
financial condition of the Companies as of the dates of such financial
statements and the results of their operations for the periods then ending.

Section 6.13 Regulations. The Borrower is not engaged principally or as one of
its important activities, in the business of extending credit for the purpose of
purchasing or carrying any “margin stock” (within the meaning of Regulation U of
the Board of Governors of the Federal Reserve System of the United States of
America). Neither the granting of any Loan (or any conversion thereof) nor the
use of the proceeds of any Loan will violate, or be inconsistent with, the
provisions of Regulation U or X or any other Regulation of such Board of
Governors.

Section 6.14 Investment Company; Holding Company. No Company is (a) an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended, or (b) subject to
regulation under the Public Utility Holding Company Act of 2005, the Federal
Power Act, each as amended, or any foreign, federal, state or local statute or
regulation limiting its ability to incur Indebtedness.

 

42



--------------------------------------------------------------------------------

Section 6.15 Accurate and Complete Statements. Neither the Loan Documents nor
any written statement made by any Company in connection with any of the Loan
Documents contains any untrue statement of a material fact or omits a material
fact necessary to make the statements contained therein or in the Loan Documents
not misleading. After due inquiry by a Financial Officer of Borrower, as of the
Closing Date and the Effective Date, there is no known fact that any Company has
not disclosed to Agent and the Banks that has or would have a Material Adverse
Effect.

Section 6.16 Defaults. No Default or Event of Default exists hereunder, nor will
any begin to exist.

Section 6.17 Anti-Terrorism Law Compliance. No Company is subject to or in
violation of any law, regulation, or list of any government agency (including,
without limitation, the U.S. Office of Foreign Asset Control list, Executive
Order No. 13224 or the USA Patriot Act) that prohibits or limits the conduct of
business with or the receiving of funds, goods or services to or for the benefit
of certain Persons specified therein or that prohibits or limits any Bank from
making any advance or extension of credit to Borrower or from otherwise
conducting business with Borrower.

Section 6.18 Anti-Money Laundering/International Trade Law Compliance. No
Covered Entity (i) is a Sanctioned Person; (ii) has any of its assets in a
Sanctioned Country in violation of any law, regulation, order or directive
enforced by any Compliance Authority or has any assets in the possession,
custody or control of a Sanctioned Person; or (iii) does business in or with, or
derives any of its operating income from investments in or transactions with,
any Sanctioned Country or Sanctioned Person in violation of any law, regulation,
order or directive enforced by any Compliance Authority. In addition to the
foregoing, Borrower represents and warrants that (i) the proceeds of the Loans
will not be used to fund any operations in, finance any investments or
activities in, or, make any payments to, a Sanctioned Country or Sanctioned
Person in violation of any law, regulation, order or directive enforced by any
Compliance Authority; (ii) the funds used to repay the Loans are not derived
from any unlawful activity; and (iii) each Covered Entity is in compliance with,
and no Covered Entity engages in any dealings or transactions prohibited by, any
laws of the United States, including but not limited to any Anti-Terrorism Laws.

ARTICLE VII.

EVENTS OF DEFAULT

Each of the following shall constitute an Event of Default hereunder:

Section 7.01 Payments. If (a) the principal of any Loan shall not be paid in
full punctually when due and payable, or (b) the interest on any Loan or any
facility or other fee shall not be paid in full punctually when due and payable
or within five (5) Business Days thereafter.

Section 7.02 Special Covenants and Representations. If any Company or Obligor
shall fail or omit to perform and observe Section 5.06, Section 5.07,
Section 5.08, Section 5.09, Section 5.10, Section 6.17 or Section 6.18 hereof.

 

43



--------------------------------------------------------------------------------

Section 7.03 Other Covenants. If any Company or Obligor shall fail or omit to
perform and observe any agreement or other provision (other than those referred
to in Section 7.01 or Section 7.02 hereof) contained or referred to in this
Agreement or any Related Writing that is on such Company’s or Obligor’s part, as
the case may be, to be complied with, and that Default shall not have been fully
corrected within thirty (30) days after the giving of written notice thereof to
Borrower by Agent or any Bank that the specified Default is to be remedied.

Section 7.04 Representations and Warranties. If any representation, warranty or
statement made in or pursuant to this Agreement (other than those referred to in
Section 6.17 or Section 6.18 hereof) or any Related Writing or any other
material information furnished by any Company or any Obligor to the Agent or the
Banks shall be false or erroneous.

Section 7.05 Cross Default. If any Company or Obligor shall default in the
payment in an amount in excess of Two Million Five Hundred Thousand Dollars
($2,500,000) of principal, interest or fees due and owing upon any other
obligation for borrowed money (other than any of the Debt) in excess, for all
such obligations for all such Companies and Obligors, of the greater of
(i) Fifty Million Dollars ($50,000,000) and (ii) an amount equal to three
percent (3%) of Consolidated Total Assets beyond any period of grace provided
with respect thereto, or in the performance or observance of any other
agreement, term or condition contained in any agreement under which such
obligation is created beyond any period of grace provided with respect thereto,
if the effect of such default is to allow the acceleration of the maturity of
such Indebtedness or to permit the holder thereof to cause such Indebtedness to
become due prior to its stated maturity.

Section 7.06 ERISA Default. The occurrence of one or more ERISA Events that
(a) the Required Banks determine could have a Material Adverse Effect, or
(b) results in a Lien on any of the assets of any Company in excess of the
greater of (i) Fifty Million Dollars ($50,000,000) and (ii) an amount equal to
three percent (3%) of Consolidated Total Assets.

Section 7.07 Change Of Control. If any Change of Control shall occur.

Section 7.08 Money Judgment. A final judgment or order for the payment of money
shall be rendered against any Company or Obligor by a court of competent
jurisdiction, that remains unpaid or unstayed and undischarged for a period
(during which execution shall not be effectively stayed) of thirty (30) days
after the date on which the right to appeal has expired, provided that the
aggregate of all such judgments for all such Companies and Obligors shall exceed
the greater of (i) Fifty Million Dollars ($50,000,000) and (ii) an amount equal
to three percent (3%) of Consolidated Total Assets.

Section 7.09 Validity of Loan Documents. (a) Any material provision, in the
reasonable opinion of Agent, of any Loan Document shall at any time for any
reason cease to be valid and binding and enforceable against Borrower or any
Company; (b) the validity, binding effect or enforceability of any material
provision of any Loan Document against Borrower or any Company shall be
contested by such Company or any other Obligor; (c) Borrower or any Guarantor of
Payment shall deny that it has any or further liability or obligation
thereunder; or (d) any material provision of any Loan Document shall be
terminated, invalidated or set aside, or be declared ineffective or inoperative
or in any way cease to give or provide to Agent and the Banks the benefits
purported to be created thereby.

 

44



--------------------------------------------------------------------------------

Section 7.10 Insolvency. If Borrower or any Subsidiary (other than any
Subsidiary that individually, or in the aggregate when combined with all other
Subsidiaries excluded from this Section 7.10 by operation of this parenthetical,
has assets less than or equal to the greater of (i) Fifty Million Dollars
($50,000,000) and (ii) an amount equal to three percent (3%) of Consolidated
Total Assets) shall (a) except as permitted pursuant to Section 5.09 hereof,
discontinue business, (b) generally not pay its debts as such debts become due,
(c) make a general assignment for the benefit of creditors, (d) apply for or
consent to the appointment of a receiver, a custodian, a trustee, an interim
trustee or liquidator of all or a substantial part of its assets, (e) be
adjudicated a debtor or have entered against it an order for relief under Title
11 of the United States Code, as the same may be amended from time to time,
(f) file a voluntary petition in bankruptcy, or have an involuntary proceeding
filed against it and the same shall continue undismissed for a period of thirty
(30) days from commencement of such proceeding or case, or file a petition or an
answer seeking reorganization or an arrangement with creditors or seeking to
take advantage of any other law (whether federal or state (or the foreign
equivalent)) relating to relief of debtors, or admit (by answer, by default or
otherwise) the material allegations of a petition filed against it in any
bankruptcy, reorganization, insolvency or other proceeding (whether federal or
state (or the foreign equivalent)) relating to relief of debtors, (g) suffer or
permit to continue unstayed and in effect for thirty (30) consecutive days any
judgment, decree or order entered by a court of competent jurisdiction, that
approves a petition seeking its reorganization or appoints a receiver,
custodian, trustee, interim trustee or liquidator of all or a substantial part
of its assets, or (h) take, or omit to take, any action in order thereby to
effect any of the foregoing.

ARTICLE VIII.

REMEDIES UPON DEFAULT

Notwithstanding any contrary provision or implication herein or elsewhere:

Section 8.01 Optional Defaults. If any Event of Default referred to in
Section 7.01, Section 7.02, Section 7.03, Section 7.04, Section 7.05,
Section 7.06, Section 7.07, Section 7.08 or Section 7.09 hereof shall occur,
Agent may, with the consent of the Required Banks, and shall, at the request of
the Required Banks, give written notice to Borrower, to accelerate the maturity
of all of the Debt (if the Debt is not already due and payable), whereupon all
of the Debt shall become and thereafter be immediately due and payable in full
without any presentment or demand and without any further or other notice of any
kind, all of which are hereby waived by Borrower.

Section 8.02 Automatic Defaults. If any Event of Default referred to in
Section 7.10 hereof shall occur the principal, interest and any other amounts
then outstanding on all of the Notes, and all of the other Debt, shall thereupon
become and thereafter be immediately due and payable in full (if the Debt is not
already due and payable), all without any presentment, demand or notice of any
kind, which are hereby waived by Borrower.

 

45



--------------------------------------------------------------------------------

Section 8.03 Offsets. If there shall occur or exist any Event of Default
referred to in Section 7.10 hereof or if the Debt is accelerated pursuant to
Section 8.01 or Section 8.02 hereof, each Bank shall have the right at any time
to set off against, and to appropriate and apply toward the payment of, any and
all Debt then owing by Borrower to that Bank (including, without limitation, any
participation purchased or to be purchased pursuant to Section 2.01 or
Section 8.04 hereof), whether or not the same shall then have matured, any and
all deposit balances and all other indebtedness then held or owing by that Bank
to or for the credit or account of Borrower or any Guarantor of Payment, all
without notice to or demand upon Borrower or any other Person, all such notices
and demands being hereby expressly waived by Borrower.

Section 8.04 Equalization Provision. Each Bank agrees with the other Banks that
if it, at any time, shall obtain any Advantage over the other Banks or any
thereof in respect of the Debt (except under Article III hereof), it shall
purchase from the other Banks, for cash and at par, such additional
participation in the Debt as shall be necessary to nullify the Advantage. If any
such Advantage resulting in the purchase of an additional participation as
aforesaid shall be recovered in whole or in part from the Bank receiving the
Advantage, each such purchase shall be rescinded, and the purchase price
restored (but without interest unless the Bank receiving the Advantage is
required to pay interest on the Advantage to the Person recovering the Advantage
from such Bank) ratably to the extent of the recovery. Each Bank further agrees
with the other Banks that if it at any time shall receive any payment for or on
behalf of Borrower on any indebtedness owing by Borrower to that Bank by reason
of offset of any deposit or other indebtedness, it will apply such payment first
to any and all Debt owing by Borrower to that Bank (including, without
limitation, any participation purchased or to be purchased pursuant to this
Section or any other Section of this Agreement). Borrower agrees that any Bank
so purchasing a participation from the other Banks or any thereof pursuant to
this Section may exercise all its rights of payment (including the right of
set-off) with respect to such participation as fully as if such Bank was a
direct creditor of Borrower in the amount of participation.

ARTICLE IX.

THE AGENT

The Banks authorize PNC Bank, National Association and PNC Bank, National
Association hereby agrees to act as agent for the Banks in respect of this
Agreement upon the terms and conditions set forth elsewhere in this Agreement,
and upon the following terms and conditions:

Section 9.01 Appointment and Authorization. Each Bank hereby irrevocably
appoints and authorizes Agent to take such action as agent on its behalf and to
exercise such powers hereunder as are delegated to Agent by the terms hereof,
together with such powers as are reasonably incidental thereto. Neither Agent
nor any of its Affiliates, directors, officers, attorneys or employees shall be
liable for any action taken or omitted to be taken by it or them hereunder or in
connection herewith, except for its or their own gross negligence or willful
misconduct.

Section 9.02 Note Holders. Agent may treat the payee of any Note as the holder
thereof until written notice of transfer shall have been filed with it, signed
by such payee and in form satisfactory to Agent.

 

46



--------------------------------------------------------------------------------

Section 9.03 Consultation With Counsel. Agent may consult with legal counsel
selected by it and shall not be liable for any action taken or suffered in good
faith by it in accordance with the opinion of such counsel.

Section 9.04 Documents. Agent shall not be under any duty to examine into or
pass upon the validity, effectiveness, genuineness or value of any Loan
Documents or any other Related Writing furnished pursuant hereto or in
connection herewith or the value of any collateral obtained hereunder, and Agent
shall be entitled to assume that the same are valid, effective and genuine and
what they purport to be.

Section 9.05 Agent and Affiliates. With respect to the Loans, Agent shall have
the same rights and powers hereunder as any other Bank and may exercise the same
as though it were not Agent, and Agent and its Affiliates may accept deposits
from, lend money to and generally engage in any kind of business with any
Company or any Affiliate thereof.

Section 9.06 Knowledge of Default. It is expressly understood and agreed that
Agent shall be entitled to assume that no Default or Event of Default has
occurred (other than an Event of Default under Section 7.01 hereof), unless
Agent has been notified by a Bank in writing that such Bank believes that a
Default or Event of Default has occurred and is continuing and specifying the
nature thereof or has been notified by Borrower pursuant to Section 5.13 hereof.

Section 9.07 Action By Agent. Subject to the other terms and conditions hereof,
so long as Agent shall be entitled, pursuant to Section 9.06 hereof, to assume
that no Default or Event of Default shall have occurred and be continuing, Agent
shall be entitled to use its discretion with respect to exercising or refraining
from exercising any rights that may be vested in it by, or with respect to
taking or refraining from taking any action or actions that it may be able to
take under or in respect of, this Agreement. Agent shall incur no liability
under or in respect of this Agreement by acting upon any notice, certificate,
warranty or other paper or instrument believed by it to be genuine or authentic
or to be signed by the proper party or parties, or with respect to anything that
it may do or refrain from doing in the reasonable exercise of its judgment, or
that may seem to it to be necessary or desirable in the premises.

Section 9.08 Notices, Default, Etc. In the event that Agent shall have acquired
actual knowledge of any Default or Event of Default, Agent shall promptly notify
the Banks and shall take such action and assert such rights under this Agreement
as the Required Banks shall direct and Agent shall promptly inform the other
Banks in writing of the action taken. Subject to the other terms and conditions
hereof, Agent may take such action and assert such rights as it deems to be
advisable, in its discretion, for the protection of the interests of the holders
of the Notes.

Section 9.09 Indemnification of Agent. The Banks agree to indemnify Agent (to
the extent not reimbursed by Borrower) ratably, according to their respective
Commitment Percentages, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever that may be imposed on, incurred
by or asserted against Agent in its agency capacity in any way relating to or
arising out of this Agreement or any Loan Document or any action taken or
omitted by it with respect to this Agreement or any Loan Document, provided that
no Bank shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions,

 

47



--------------------------------------------------------------------------------

judgments, suits, costs, expenses (including attorneys’ fees) or disbursements
resulting from Agent’s gross negligence, willful misconduct or from any action
taken or omitted by it in any capacity other than as agent under this Agreement.

Section 9.10 Successor Agent. Agent may resign as agent hereunder by giving not
fewer than thirty (30) days prior written notice to Borrower and the Banks. If
Agent shall resign under this Agreement, then either (a) the Required Banks
shall appoint from among the Banks a successor agent for the Banks (with the
consent of Borrower so long as a Default or an Event of Default has not occurred
and which consent shall not be unreasonably withheld), or (b) if a successor
agent shall not be so appointed and approved within the thirty (30) day period
following Agent’s notice to the Banks of its resignation, then Agent shall
appoint a successor agent that shall serve as agent until such time as the
Required Banks appoint a successor agent. Upon its appointment, such successor
agent shall succeed to the rights, powers and duties as agent, and the term
“Agent” shall mean such successor effective upon its appointment, and the former
agent’s rights, powers and duties as agent shall be terminated without any other
or further act or deed on the part of such former agent or any of the parties to
this Agreement.

Section 9.11 No Reliance on Agent’s Customer Identification Program. Each Bank
acknowledges and agrees that neither such Bank, nor any of its Affiliates,
participants or assignees, may rely on Agent to carry out such Bank’s,
Affiliate’s, participant’s or assignee’s customer identification program, or
other obligations required or imposed under or pursuant to the USA Patriot Act
or the regulations thereunder, including the regulations contained in 31 CFR
103.121 (as hereafter amended or replaced, the “CIP Regulations”), or any other
Anti-Terrorism Law, including any programs involving any of the following items
relating to or in connection with Borrower, any other Company, their respective
Affiliates or agents, the Loan Documents or the transactions hereunder: (a) any
identity verification procedures, (b) any record keeping, (c) any comparisons
with government lists, (d) any customer notices or (e) any other procedures
required under the CIP Regulations or such other law.

Section 9.12 USA Patriot Act. Each Bank or assignee or participant of a Bank
that is not organized under the laws of the United States of America or a state
thereof (and is not excepted from the certification requirement contained in
Section 313 of the USA Patriot Act and the applicable regulations because it is
both (a) an Affiliate of a depository institution or foreign bank that maintains
a physical presence in the United States or foreign country, and (b) subject to
supervision by a banking authority regulating such Affiliated depository
institution or foreign bank) shall deliver to Agent the certification, or, if
applicable, recertification, certifying that such Bank is not a “shell” and
certifying to other matters as required by Section 313 of the USA Patriot Act
and the applicable regulations: (i) within 10 days after the Closing Date and
(ii) at such other times as are required under the USA Patriot Act.

ARTICLE X.

MISCELLANEOUS

Section 10.01 Banks’ Independent Investigation. Each Bank, by its signature to
this Agreement, acknowledges and agrees that Agent has made no representation or
warranty, express or implied, with respect to the creditworthiness, financial
condition, or any other condition of any Company or with respect to the
statements contained in any information

 

48



--------------------------------------------------------------------------------

memorandum furnished in connection herewith or in any other oral or written
communication between Agent and such Bank. Each Bank represents that it has made
and shall continue to make its own independent investigation of the
creditworthiness, financial condition and affairs of the Companies in connection
with the extension of credit hereunder, and agrees that Agent has no duty or
responsibility, either initially or on a continuing basis, to provide any Bank
with any credit or other information with respect thereto (other than such
notices as may be expressly required to be given by Agent to the Banks
hereunder), whether coming into its possession before the granting of the Loans
hereunder or at any time or times thereafter.

Section 10.02 No Waiver; Cumulative Remedies. No omission or course of dealing
on the part of Agent, any Bank or the holder of any Note in exercising any
right, power or remedy hereunder or under any of the Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
such right, power or remedy preclude any other or further exercise thereof or
the exercise of any other right, power or remedy hereunder or under any of the
Loan Documents. The remedies herein provided are cumulative and in addition to
any other rights, powers or privileges held by operation of law, by contract or
otherwise.

Section 10.03 Amendments; Consents. No amendment, modification, termination, or
waiver of any provision of any Loan Document nor consent to any variance
therefrom, shall be effective unless the same shall be in writing and signed by
the Required Banks and then such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given. Anything
herein to the contrary notwithstanding, no such amendment, modification,
termination, waiver or consent may be made with respect to (a) any increase in
the Total Commitment Amount without the unanimous consent of all of the Banks,
(b) the extension of the Maturity Date, the payment date of interest or
principal with respect thereto, or the payment date of fees or amounts payable
hereunder in each case without the consent of each Bank directly affected
thereby, (c) any reduction in the rate of interest on the Loans, or in any
amount of principal or interest due on any Loan, or any reduction in the amount
of fees hereunder or any change in the manner of pro rata application of any
payments made by Borrower to the Banks hereunder in each case without the
unanimous consent of all of the Banks, (d) any change in any percentage voting
requirement, voting rights, or the Required Banks definition in this Agreement
in each case without the unanimous consent of all of the Banks, (e) the release
of any Guarantor of Payment, if any, except in connection with a transaction
permitted pursuant to Section 5.09 hereof, without the unanimous consent of all
of the Banks or (f) any amendment to this Section 10.03 or Section 8.04 hereof
without the unanimous consent of all of the Banks. In addition, the Commitment
of any Bank may not be increased without the prior written consent of such Bank
(even if such Bank is a Defaulting Bank). Notice of amendments or consents
ratified by the Banks hereunder shall immediately be forwarded by Agent to all
Banks. Each Bank or other holder of a Note shall be bound by any amendment,
waiver or consent obtained as authorized by this Section, regardless of its
failure to agree thereto. Notwithstanding anything to the contrary herein, no
Defaulting Bank shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Banks may be effected with the consent of the
applicable Banks other than Defaulting Banks), except that any waiver, amendment
or modification requiring the consent of all Banks that by its terms affects any
Defaulting Bank disproportionately adversely relative to other affected Banks
shall require the consent of such Defaulting Bank.

 

49



--------------------------------------------------------------------------------

Section 10.04 Notices. All notices, requests, demands and other communications
provided for hereunder shall be in writing and, if to Borrower, mailed or
delivered to it, addressed to it at the address specified on the signature pages
of this Agreement, if to a Bank, mailed or delivered to it, addressed to the
address of such Bank specified on the signature pages of this Agreement, or, as
to each party, at such other address as shall be designated by such party in a
written notice to each of the other parties. All notices, statements, requests,
demands and other communications provided for hereunder shall be given by
overnight delivery or first class mail with postage prepaid by registered or
certified mail, addressed as aforesaid, or sent by facsimile with telephonic
confirmation of receipt, except that all notices hereunder shall not be
effective until received.

Section 10.05 Costs, Expenses and Taxes. Borrower agrees to pay on demand all
costs and expenses of Agent, including, but not limited to, (a) syndication,
administration, travel and out-of-pocket expenses, including but not limited to
attorneys’ fees and expenses, of Agent in connection with the preparation,
negotiation and closing of the Loan Documents and the administration of the Loan
Documents, the collection and disbursement of all funds hereunder and the other
instruments and documents to be delivered hereunder, (b) extraordinary expenses
of Agent in connection with the administration of the Loan Documents and the
other instruments and documents to be delivered hereunder, and (c) the
reasonable fees and out-of-pocket expenses of special counsel for Agent, with
respect to the foregoing, and of local counsel, if any, who may be retained by
said special counsel with respect thereto. Borrower also agrees to pay on demand
all costs and expenses of Agent and the Banks, including reasonable attorneys’
fees, in connection with the restructuring or enforcement of the Debt owing by
Borrower, this Agreement or any Related Writing. In addition, Borrower shall pay
any and all stamp and other taxes and fees payable or determined to be payable
in connection with the execution and delivery of the Loan Documents to which
Borrower is a party, and the other instruments and documents to be delivered
hereunder, and agrees to hold Agent and each Bank harmless from and against any
and all liabilities with respect to or resulting from any delay in paying or
omission to pay such taxes or fees. All obligations provided for in this
Section 10.05 shall survive any termination of this Agreement.

Section 10.06 Indemnification. Borrower agrees to defend, indemnify and hold
harmless Agent and the Banks (and their respective Affiliates, officers,
directors, attorneys, agents and employees) from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including attorneys’ fees) or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by or asserted against Agent
or any Bank in connection with any investigative, administrative or judicial
proceeding (whether or not such Bank or Agent shall be designated a party
thereto) or any other claim by any Person relating to or arising out of any Loan
Document or any actual or proposed use of proceeds of the Loans or any of the
Debt, or any activities of any Company or any Obligor or any of their respective
Affiliates; provided that no Bank nor Agent shall have the right to be
indemnified under this Section for its own gross negligence or willful
misconduct as determined by a court of competent jurisdiction by final and
nonappealable judgment. All obligations provided for in this Section 10.06 shall
survive any termination of this Agreement.

Section 10.07 Obligations Several; No Fiduciary Obligations. The obligations of
the Banks hereunder are several and not joint. Nothing contained in this
Agreement and no action

 

50



--------------------------------------------------------------------------------

taken by Agent or the Banks pursuant hereto shall be deemed to constitute the
Banks a partnership, association, joint venture or other entity. No default by
any Bank hereunder shall excuse the other Banks from any obligation under this
Agreement; but no Bank shall have or acquire any additional obligation of any
kind by reason of such default. The relationship among Borrower and the Banks
with respect to the Loan Documents and the Related Writings is and shall be
solely that of debtor and creditors, respectively, and neither Agent nor any
Bank shall have any fiduciary obligation toward Borrower with respect to any
such documents or the transactions contemplated thereby.

Section 10.08 Execution In Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts
and by facsimile signature, each of which when so executed and delivered shall
be deemed to be an original and all of which taken together shall constitute but
one and the same agreement.

Section 10.09 Binding Effect; Borrower’ Assignment. This Agreement shall become
effective when it shall have been executed by Borrower, Agent and by each Bank
and thereafter shall be binding upon and inure to the benefit of Borrower, Agent
and each of the Banks and their respective successors and assigns, except that
Borrower shall not have the right to assign its rights hereunder or any interest
herein without the prior written consent of Agent and all of the Banks.

Section 10.10 Assignments.

(a) Each Bank shall have the right, in accordance with the terms and conditions
of this Section 10.10, at any time or times to assign to one or more commercial
banks, finance companies, insurance companies or other financial institution or
fund which, in each case, in the ordinary course of business extends credit of
the type contemplated herein and whose becoming an assignee would not constitute
a prohibited transaction under Section 4975 of ERISA (each an “Eligible
Assignee”), without recourse, all or a percentage of all of such Bank’s
Commitment, all Loans made by such Bank, such Bank’s Notes, and such Bank’s
interest in any participation purchased pursuant to Section 2.01 or Section 8.04
hereof.

(b) No assignment may be consummated pursuant to this Section 10.10 without the
prior written consent of Borrower and Agent (other than an assignment by any
Bank to any Affiliate of such Bank which Affiliate is either wholly-owned by
such Bank or is wholly-owned by a Person that wholly owns, either directly or
indirectly, such Bank), which consent of Borrower and Agent shall not be
unreasonably withheld; provided, however, that, Borrower’s consent shall not be
required if, at the time of the proposed assignment, any Default or Event of
Default shall then exist. Anything herein to the contrary notwithstanding, any
Bank may at any time make a collateral assignment of all or any portion of its
rights under the Loan Documents to a Federal Reserve Bank, and no such
assignment shall release such assigning Bank from its obligations hereunder.

(c) Each assignment made pursuant to this Section 10.10 shall be in a minimum
amount of the lesser of Five Million Dollars ($5,000,000) of the assignor’s
Commitment and interest herein or the entire amount of the assignor’s Commitment
and interest herein.

 

51



--------------------------------------------------------------------------------

(d) Unless an assignment made pursuant to this Section 10.10 shall be to an
Affiliate of the assignor or the assignment shall be due to merger of the
assignor or for regulatory purposes, either the assignor or the assignee shall
remit to Agent, for its own account, an administrative fee of Three Thousand
Five Hundred Dollars ($3,500).

(e) Unless an assignment made pursuant to this Section 10.10 shall be due to
merger of the assignor or a collateral assignment for regulatory purposes, the
assignor shall (i) cause the assignee to execute and deliver to Borrower and
Agent an Assignment Agreement and (ii) execute and deliver, or cause the
assignee to execute and deliver, as the case may be, to Agent such additional
amendments, assurances and other writings as Agent may reasonably require.

(f) If an assignment made pursuant to this 10.10 is to be made to an assignee
that is organized under the laws of any jurisdiction other than the United
States or any state thereof, the assignor Bank shall cause such assignee, at
least five Business Days prior to the effective date of such assignment, (i) to
represent to the assignor Bank (for the benefit of the assignor Bank, Agent and
Borrower) that under applicable law and treaties no taxes will be required to be
withheld by Agent, Borrower or the assignor with respect to any payments to be
made to such assignee in respect of the Loans hereunder, (ii) to furnish to the
assignor (and, in the case of any assignee registered in the Register (as
defined below), Agent and Borrower) either (A) U.S. Internal Revenue Service
Form W-8ECI or U.S. Internal Revenue Service Form W-8BEN or (B) United States
Internal Revenue Service Forms W-8 or W-9, as applicable (wherein such assignee
claims entitlement to complete exemption from U.S. federal withholding tax on
all interest payments hereunder), and (iii) to agree (for the benefit of the
assignor, Agent and Borrower) to provide the assignor Bank (and, in the case of
any assignee registered in the Register, Agent and Borrower) a new Form W-8ECI
or Form W-8BEN or Forms W-8 or W-9, as applicable, upon the expiration or
obsolescence of any previously delivered form and comparable statements in
accordance with applicable U.S. laws and regulations and amendments duly
executed and completed by such assignee, and to comply from time to time with
all applicable U.S. laws and regulations with regard to such withholding tax
exemption.

(g) Upon satisfaction of all applicable requirements specified in subparts
(a) though (f) above, Borrower shall execute and deliver (i) to Agent, the
assignor and the assignee, any consent or release (of all or a portion of the
obligations of the assignor) required to be delivered by Borrower in connection
with the Assignment Agreement, and (ii) to the assignee or the assignor (if
applicable), an appropriate Note or Notes. After delivery of the new Note or
Notes, the assignor’s Note or Notes being replaced shall be returned to Borrower
marked “replaced”.

(h) Upon satisfaction of all applicable requirements specified in subparts
(a) though (f) above, and any other condition contained in this Section 10.10,
(i) the assignee shall become and thereafter be deemed to be a “Bank” for the
purposes of this Agreement, (ii) the Assignor shall be released from its
obligations hereunder to the extent its interest has been assigned, (iii) in the
event that the assignor’s entire interest has been assigned, the assignor shall
cease to be and thereafter shall no longer be deemed to be a “Bank” and (iv) the
signature pages hereto and Schedule 1 hereto shall be automatically amended,
without further action, to reflect the result of any such assignment.

 

52



--------------------------------------------------------------------------------

(i) Agent shall maintain at the address for notices referred to in Section 10.04
hereof a copy of each Assignment Agreement delivered to it and a register (the
“Register”) for the recordation of the names and addresses of the Banks and the
Commitment of, and principal amount (and stated interest) of the Loans owing to,
each Bank from time to time. The entries in the Register shall be conclusive, in
the absence of manifest error, and Borrower, Agent and the Banks may treat each
financial institution whose name is recorded in the Register as the owner of the
Loan recorded therein for all purposes of this Agreement. The Register shall be
available for inspection by Borrower or any Bank at any reasonable time and from
time to time upon reasonable prior notice.

Section 10.11 Participations.

(a) Each Bank shall have the right at any time or times, without the consent of
Agent or Borrower, to sell one or more participations or sub-participations to a
financial institution or other “accredited investor” (as defined in SEC
Regulation D), as the case may be (each, a “Participant”), in all or any part of
such Bank’s Commitment, such Bank’s Commitment Percentage, any Loan made by such
Bank, any Note delivered to such Bank pursuant to this Agreement, and such
Bank’s interest in any participation, if any, purchased pursuant to,
Section 8.04 or this Section 10.11.

(b) The provisions of Article III and Section 10.06 shall inure to the benefit
of each purchaser of participation or sub-participation and Agent shall continue
to distribute payments pursuant to this Agreement as if no participation has
been sold.

(c) Any agreement or instrument pursuant to which a Bank sells such a
participation shall provide that such Bank shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Bank will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 10.03 that affects
such Participant. Borrower agrees that each Participant shall be entitled to the
benefits of Section 3.01, Section 3.04 and Section 3.02 (subject to the
requirements and limitations therein, including the requirements under
Section 3.02(f) (it being understood that the documentation required under
Section 3.02(f) shall be delivered to the participating Bank)) to the same
extent as if it were a Bank and had acquired its interest by assignment pursuant
to paragraph (b) of this Section; provided that such Participant (A) agrees to
be subject to the provisions of Section 3.08 as if it were an assignee under
paragraph (b) of this Section; and (B) shall not be entitled to receive any
greater payment under Section 3.01 or Section 3.02, with respect to any
participation, than its participating Bank would have been entitled to receive,
except to the extent such entitlement to receive a greater payment results from
a Change in Law that occurs after the Participant acquired the applicable
participation. Each Bank that sells a participation agrees, at Borrower’ request
and expense, to use reasonable efforts to cooperate with Borrower to effectuate
the provisions of Section 3.08 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 8.04 as though it were a Bank. Each Bank that sells a participation
shall, acting solely for this purpose as an agent of Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided

 

53



--------------------------------------------------------------------------------

that no Bank shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Bank shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Agent (in its capacity as Agent) shall have no responsibility for maintaining a
Participant Register.

(d) No participation or sub-participation shall operate as a delegation of any
duty of the seller thereof.

(e) Under no circumstance shall any participation or sub-participation be deemed
a novation in respect of all or any part of the seller’s obligations pursuant to
this Agreement.

Section 10.12 Severability Of Provisions; Captions; Attachments. Any provision
of this Agreement that is prohibited or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction. The several captions to Sections and subsections herein are
inserted for convenience only and shall be ignored in interpreting the
provisions of this Agreement. Each schedule or exhibit attached to this
Agreement shall be incorporated herein and shall be deemed to be a part hereof.

Section 10.13 Investment Purpose. Each of the Banks represents and warrants to
Borrower that it is entering into this Agreement with the present intention of
acquiring any Note issued pursuant hereto for investment purposes only and not
for the purpose of distribution or resale, it being understood, however, that
each Bank shall at all times retain full control over the disposition of its
assets.

Section 10.14 Entire Agreement. This Agreement, any Note and any other Loan
Document or other agreement, document or instrument attached hereto or executed
on or as of the Closing Date integrate all the terms and conditions mentioned
herein or incidental hereto and supersede all oral representations and
negotiations and prior writings with respect to the subject matter hereof.

Section 10.15 Governing Law; Submission to Jurisdiction. This Agreement, each of
the Notes and any Related Writing shall be governed by and construed in
accordance with the laws of the State of Ohio and the respective rights and
obligations of Borrower and the Banks shall be governed by Ohio law, without
regard to principles of conflict of laws. Borrower hereby irrevocably submits to
the non-exclusive jurisdiction of any Ohio state or federal court sitting in
Cleveland, Ohio, over any action or proceeding arising out of or relating to
this Agreement, the Debt or any Related Writing, and Borrower hereby irrevocably
agrees that all claims in respect of such action or proceeding may be heard and
determined in such Ohio state or federal court.

 

54



--------------------------------------------------------------------------------

Borrower, on behalf of itself and its Subsidiaries, hereby irrevocably waives,
to the fullest extent permitted by law, any objection it may now or hereafter
have to the laying of venue in any action or proceeding in any such court as
well as any right it may now or hereafter have to remove such action or
proceeding, once commenced, to another court on the grounds of FORUM NON
CONVENIENS or otherwise. Borrower agrees that a final, nonappealable judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

Section 10.16 Legal Representation of Parties. The Loan Documents were
negotiated by the parties with the benefit of legal representation and any rule
of construction or interpretation otherwise requiring this Agreement or any
other Loan Document to be construed or interpreted against any party shall not
apply to any construction or interpretation hereof or thereof.

Section 10.17 JURY TRIAL WAIVER. BORROWER, AGENT AND EACH OF THE BANKS WAIVE ANY
RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE, AMONG BORROWER, AGENT AND THE BANKS, OR ANY
THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS AGREEMENT OR ANY
NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

[Remainder of page intentionally left blank]

 

55



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

Address:   28601 Clemens Road     NORDSON CORPORATION   Westlake, Ohio 44145    
      Attention: Vice President, Chief           Financial Officer              
By:  

 

        Name:   Gregory A. Thaxton         Title:   Senior Vice President, Chief
          Financial Officer Address:   PNC Center     PNC BANK, NATIONAL
ASSOCIATION,   1900 East Ninth Street     as Administrative Agent and as a Bank
  Cleveland, Ohio 44114           Attention: Joseph G. Moran               By:  

 

        Name:  

 

        Title:  

 

[Other Signature Pages to Follow]



--------------------------------------------------------------------------------

Schedule 1

Banks and Commitments

 

Bank

   Commitment Percentage     Commitment Amount  

PNC Bank, National Association

     100 %    $ 100,000,000      

 

 

   

 

 

 

Total Commitment Amount:

     100.00 %    $ 100,000,000      

 

 

   

 

 

 